Exhibit 10.1

 

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

 

among

 

MANITOWOC FUNDING, LLC,

 

as Seller,

 

THE MANITOWOC COMPANY, INC.,

 

as Servicer,

 

HANNOVER FUNDING COMPANY LLC,

 

as Purchaser,

 

and

 

NORDDEUTSCHE LANDESBANK GIROZENTRALE,

 

as Agent

 

Dated as of December 21, 2006

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

 

1

 

 

 

 

Section 1.1

Purchase Facility

 

1

 

 

 

 

Section 1.2

Making Purchases

 

2

 

 

 

 

Section 1.3

Participation Computation

 

3

 

 

 

 

Section 1.4

Settlement Procedures

 

3

 

 

 

 

Section 1.5

Fees

 

7

 

 

 

 

Section 1.6

Payments and Computations, Etc

 

7

 

 

 

 

Section 1.7

Increased Costs

 

7

 

 

 

 

Section 1.8

Requirements of Law

 

8

 

 

 

 

Section 1.9

Inability to Determine Eurodollar Rate

 

9

 

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

 

9

 

 

 

 

Section 2.1

Representations and Warranties; Covenants

 

9

 

 

 

 

Section 2.2

Termination Events

 

10

 

 

 

 

ARTICLE III

INDEMNIFICATION

 

10

 

 

 

 

Section 3.1

Indemnification

 

10

 

 

 

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

 

13

 

 

 

 

Section 4.1

Appointment of Servicer

 

13

 

 

 

 

Section 4.2

Duties of Servicer

 

14

 

 

 

 

Section 4.3

Establishment and Use of Certain Accounts

 

15

 

 

 

 

Section 4.4

Enforcement Rights

 

16

 

 

 

 

Section 4.5

Responsibilities of the Seller

 

17

 

 

 

 

Section 4.6

Servicing Fee

 

17

 

 

 

 

ARTICLE V

MISCELLANEOUS

 

17

 

 

 

 

Section 5.1

Amendments, Etc

 

17

 

 

 

 

Section 5.2

Notices, Etc.; Extension of Stated Termination Date

 

18

 

 

 

 

Section 5.3

Assignability

 

18

 

 

 

 

Section 5.4

Costs, Expenses and Taxes

 

19

 

 

 

 

Section 5.5

No Proceedings; Limitation on Payments

 

19

 

i

--------------------------------------------------------------------------------


 

Section 5.6

Confidentiality

 

20

 

 

 

 

Section 5.7

GOVERNING LAW AND JURISDICTION

 

20

 

 

 

 

Section 5.8

Execution in Counterparts

 

21

 

 

 

 

Section 5.9

Survival of Termination

 

21

 

 

 

 

Section 5.10

WAIVER OF JURY TRIAL

 

21

 

 

 

 

Section 5.11

Entire Agreement

 

21

 

 

 

 

Section 5.12

Headings

 

21

 

 

 

 

Section 5.13

Purchaser’s Liabilities

 

22

 

 

 

 

Section 5.14

Mutual Negotiations

 

22

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit I

Definitions

 

 

Exhibit II

Conditions of Purchases

 

 

Exhibit III

Representations and Warranties

 

 

Exhibit IV

Covenants

 

 

Exhibit V

Termination Events

 

 

Exhibit VI

Supplemental Representations, Warranties and Covenants

 

 

SCHEDULES

 

 

Schedule I

Notices

 

 

Schedule II

Lock-Box Banks, Lock-Box Accounts, Lock-Boxes and Post Office Boxes

 

 

Schedule III

Trade Names

 

 

Schedule IV

Credit and Collection Policy

 

 

ANNEXES

 

 

Annex A

Form of Notice of Purchase

 

 

Annex B

Form of Monthly Report

 

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is
entered into as of December 21, 2006 among MANITOWOC FUNDING, LLC, a Nevada
limited liability company, as seller (the “Seller”), THE MANITOWOC COMPANY, INC.
(“Manitowoc”), a Wisconsin corporation, as initial servicer (in such capacity,
together with its successors and permitted assigns in such capacity, including
any other Person designated as Servicer pursuant to Section 4.1(a), the
“Servicer”), HANNOVER FUNDING COMPANY LLC, a Delaware limited liability company
(the “Purchaser”), and NORDDEUTSCHE LANDESBANK GIROZENTRALE (“NORD/LB”), as
agent for the Purchaser (in such capacity, together with its successors and
assigns in such capacity, the “Agent”).

 

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement. References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, amended
and restated, modified or supplemented from time to time.

 

The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Purchaser desires to acquire such
undivided variable percentage interest, as such percentage interest shall be
adjusted from time to time based upon, in part, reinvestment payments which are
made by the Purchaser and additional incremental payments made to the Seller.

 

The Seller and the Servicer are parties to the Receivables Purchase Agreement
dated as of November 30, 2005 (as amended, the “Existing RPA”) with Fairway
Finance Company, LLC and Harris Nesbitt Corp. The parties hereto wish to amend
and restate the Existing RPA.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree to amend and restate the
Existing RPA as follows:

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1                                      Purchase Facility. (a) On the
terms and conditions hereinafter set forth, including the conditions set forth
in Exhibit II hereto, the Purchaser hereby agrees to purchase the Participation
from the Seller on the Closing Date and make Payments with regard to the
Participation purchased from the Seller from time to time during the period from
the date hereof to the Facility Termination Date. Under no circumstances shall
the Purchaser make any such Payment if, after giving effect thereto, the
aggregate outstanding Investment of the Participation would exceed the Purchase
Limit.

 

--------------------------------------------------------------------------------


 

(b)                                 The Seller may, upon at least five
(5) Business Days’ notice to the Agent, terminate the purchase facility provided
in this Section 1.1 in whole or, from time to time, irrevocably reduce in
part the unused portion of the Purchase Limit; provided that each partial
reduction shall be in the amount of at least one million dollars ($1,000,000) or
an integral multiple of one hundred thousand dollars ($100,000) in excess
thereof; provided, further, that unless reduced to zero, the Purchase Limit
shall never be reduced below thirty million dollars ($30,000,000).

 

Section 1.2                                      Making Purchases. (a) Each
Payment (other than any Payment made out of Collections pursuant to
Section 1.4(b)(ii) or (iii), as applicable) by the Purchaser with regard to the
Participation hereunder shall be made upon the Seller’s irrevocable written
notice in the form of Annex A delivered to the Agent in accordance with
Section 5.2 (which notice must be received by the Agent prior to 1:00 p.m., New
York time) on or before the Business Day next preceding the date of such
proposed Payment. Each such notice of any such proposed Payment shall specify
the desired amount of such Payment (provided that such amount shall not be less
than one million dollars ($1,000,000) and integral multiples of one hundred
thousand dollars ($100,000) in excess thereof), the date of such Payment and the
other information contemplated by Annex A. After giving effect to any such
Payment, the Participation shall not exceed one hundred percent (100%). The
Agent shall select the duration of such initial Yield Period, and each
subsequent Yield Period in its discretion; provided that it shall use reasonable
efforts, taking into account market conditions, to accommodate the Seller’s
preferences.

 

(b)                                 On the date of each such Payment with regard
to the Participation hereunder (other than any Payment made out of Collections
pursuant to Section 1.4(b)(ii) or (iii), as applicable), the Purchaser shall,
upon satisfaction of the applicable conditions set forth in Exhibit II hereto,
make available to the Agent at the Agent’s office at its address determined
pursuant to Section 5.2, the amount of such Payment (set forth in each notice
delivered in accordance with Section 1.2(a)) in same day funds, and after the
Agent’s receipt of such funds, the Agent shall make such funds immediately
available to the Seller at such office.

 

(c)                                  Effective on the Closing Date, the Seller
hereby sells and assigns to the Purchaser the Participation, which represents an
undivided percentage ownership interest in all of the Seller’s right, title and
interest in and all now and hereafter existing or arising Pool Receivables, and
all Related Security and Collections with respect to, and other proceeds of,
such Pool Receivables and Related Security.

 

(d)                                 To secure all of the Seller’s obligations
(monetary or otherwise) under this Agreement and the other Transaction Documents
to which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Purchaser a security interest in all of the Seller’s right, title and
interest (including without limitation any undivided interest of the Seller) in,
to and under all of the following, whether now or hereafter owned, existing or
arising:  (A) all Pool Receivables, (B) all Related Security with respect to
each such Pool Receivable, (C) all Collections with respect to each such Pool
Receivable, (D) the Lock-Box Accounts and all amounts on deposit therein
representing proceeds of the Pool Receivables and proceeds of the Related
Security with respect

 

2

--------------------------------------------------------------------------------


 

thereto, the Collection Account and all amounts on deposit therein and all
certificates and instruments, if any, from time to time evidencing such Lock-Box
Accounts and Collection Account and such amounts on deposit therein and any such
amounts that are invested in Permitted Investments and any securities or other
account into which such Permitted Investments, if any, may from time to time be
deposited and any other amounts from time to time on deposit in any such
account, (E) all other accounts, deposit accounts, chattel paper, documents,
fixtures, general intangibles (including payment intangibles), goods,
instruments, investment property, letter-of-credit rights, letters of credit,
money, and supporting obligations and proceeds from commercial tort claims,
(F) all other personal property of any nature or type, and (G) all accessions,
products, substitutions, replacements and proceeds of any of the foregoing, and
all other personal property of any nature or type, and cash and non-cash
proceeds of any of the foregoing. The Purchaser shall have, with respect to the
property described in this Section 1.2(d), and in addition to all the other
rights and remedies available to the Purchaser, all the rights and remedies of a
secured party under any applicable UCC.

 

Section 1.3                                      Participation Computation. The
Participation shall be initially computed on the date of the initial purchase
hereunder. Thereafter until the Termination Date, the Participation shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. From and after the occurrence and during the
continuation of any Termination Day, the Participation shall be deemed to be one
hundred percent (100%). The Participation shall become zero when the Investment
and Discount thereon shall have been paid in full, all the amounts owed by the
Seller hereunder to the Purchaser, the Agent, and any other Indemnified Party or
Affected Person are paid in full and the Servicer shall have received the
accrued Servicing Fee thereon.

 

Section 1.4                                      Settlement Procedures.
(a) Collection of the Pool Receivables shall be administered by the Servicer in
accordance with the terms of this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Participation.

 

(b)                                 The Servicer shall, on each day on which
Collections of Pool Receivables are received (or deemed received) by the Seller
or Servicer, transfer such Collections from the Lock-Box Accounts and deposit
such Collections into the Collection Account, except as otherwise permitted
pursuant to Section 4.3(a). With respect to all Collections on deposit in the
Collection Account on such day, the Servicer shall:

 

(i)                                     set aside for the benefit of the
Purchaser, out of the percentage of such Collections represented by the
Participation, first an amount equal to the Discount accrued through such day
for each Portion of Investment and not previously set aside and second, to the
extent funds are available therefor, an amount equal to the Servicing Fee, the
Utilization Fee, the Commitment Fee and Breakage Costs accrued through such day
and not previously set aside; and

 

3

--------------------------------------------------------------------------------


 

(ii)                                  subject to Section 1.4(f), if such day is
not a Termination Day, remit to the Seller, on behalf of the Purchaser, the
remainder of the percentage of such Collections, represented by the
Participation, to the extent representing a return on the Investment; such
Collections shall automatically remain invested in the Participation; it being
understood, that prior to so remitting to the Seller the remainder of such
Collections, the Servicer shall have calculated the Participation on such day,
and if such Participation shall exceed one hundred percent (100%) on such day,
such Collections shall not be remitted to the Seller but shall remain in the
Collection Account for the benefit of the Purchaser in accordance with paragraph
(iii) below;

 

(iii)                               if such day is a Termination Day, maintain
in the Collection Account for the Purchaser the entire remainder of the
percentage of the Collections represented by the Participation; provided that so
long as the conditions set forth in Section 2 of Exhibit II are satisfied or are
waived by the Agent, the amount so maintained in the Collection Account shall be
remitted to the Seller and remain invested in accordance with the preceding
paragraph (ii) on the day of such subsequent satisfaction or waiver of
conditions; and

 

(iv)                              during such times as amounts are required to
remain invested in accordance with the foregoing paragraph (ii) or the proviso
to paragraph (iii), release to the Seller (subject to Section 1.4(f)) for its
own account any Collections in excess of the sum of (x) such amounts, (y) the
amounts that are required to be maintained in the Collection Account pursuant to
paragraph (i) above and (z) in the event an Originator is not the Servicer, all
reasonable and appropriate out-of-pocket costs and expenses of such Servicer of
servicing, collecting and administering the Pool Receivables.

 

(c)                                  The Servicer shall deposit into the
Purchaser’s Account (or such other account designated by the Agent), on each
Settlement Date, Collections held on deposit in the Collection Account pursuant
to Section 1.4(b)(i) in respect of the accrued Utilization Fee, accrued
Commitment Fee and accrued Breakage Costs (if any). The Servicer shall deposit
into the Purchaser’s Account (or such other account designated by the Agent), on
the last day of each Yield Period relating to a Portion of Investment:

 

(i)                                     Collections held on deposit in the
Collection Account pursuant to Section 1.4(b)(i) in respect of accrued Discount
with respect to such Portion of Investment;

 

(ii)                                  Collections held on deposit in the
Collection Account pursuant to Section 1.4(f) with respect to such Portion of
Investment; and

 

(iii)                               the lesser of (x) the amount of Collections
then held on deposit in the Collection Account pursuant to
Section 1.4(b)(iii) and (y) such Portion of Investment.

 

On each Settlement Date, the Servicer shall deposit to its own account, from
Collections held on deposit in the Collection Account pursuant to
Section 1.4(b)(i) in respect of the accrued Servicing Fee, an amount equal to
such accrued Servicing Fee.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Upon receipt of funds deposited into the
Purchaser’s Account pursuant to the first sentence of Section 1.4(c), the Agent
shall cause such funds to be distributed to the Purchaser in payment of the
accrued and unpaid Utilization Fee, Commitment Fee and Breakage Costs (if any).
Upon receipt of funds deposited into the Purchaser’s Account pursuant to the
second sentence of Section 1.4(c) with respect to any Portion of Investment, the
Agent shall cause such funds to be distributed as follows:

 

(i)                                     if such distribution occurs on a day
that is not a Termination Day, first to the Purchaser in payment in full of all
accrued Discount with respect to such Portion of Investment, and second to the
Purchaser, the Agent and any other Indemnified Party or Affected Person in
payment in full of any other amounts owed thereto pursuant to Section 1.7,
Section 1.8, Section 3.1, or Section 5.4; and

 

(ii)                                  if such distribution occurs on a
Termination Day, first to the Purchaser in payment in full of all accrued
Discount with respect to such Portion of Investment, second to the Purchaser in
payment in full of such Portion of Investment, and third to the Purchaser, the
Agent and any other Indemnified Party or Affected Person in payment in full of
any other amounts owed thereto by the Seller or the Servicer hereunder.

 

After the Investment, the accrued and unpaid Utilization Fee, the accrued and
unpaid Commitment Fee, the accrued and unpaid Discount, the accrued and unpaid
Servicing Fee, and any other amounts payable by the Seller to the Purchaser, the
Agent or any other Indemnified Party or Affected Person hereunder, have been
paid in full, all additional Collections with respect to the Participation shall
be paid to the Seller for its own account.

 

(e)                                  For the purposes of this Section 1.4:

 

(i)                                     if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of any defective,
damaged, rejected, returned, repossessed or foreclosed goods or services, or any
discount, rebate, credit, counterclaim, billing error or other adjustment made
by the Seller, any Originator or Servicer, or any setoff or dispute between the
Seller, any Originator or the Servicer and an Obligor, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in the
amount of such reduction or adjustment;

 

(ii)                                  if on any day any of the representations
or warranties in paragraphs (e), (f) or (k) of Section 1 of Exhibit III is not
true with respect to any Pool Receivable, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in full;

 

(iii)                               If an Obligor makes a payment but does not
designate the Receivable to which such payment applies, then the Servicer shall
contact such Obligor promptly in order to determine to which Receivable such
payment relates; provided that if the Obligor does not direct the Servicer to
apply such payment to a particular Receivable or Receivables within thirty (30)
days after such payment has been received in a Lock-Box Account or by the
Servicer, then, except as otherwise required by applicable law or the

 

5

--------------------------------------------------------------------------------


 

relevant Contract, such payment shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable; and

 

(iv)                              if and to the extent the Agent, the Purchaser
or any other Indemnified Party shall be required for any reason to pay over to
an Obligor (or any trustee, receiver, custodian or similar official in any
Insolvency Proceeding) any amount received by it hereunder, such amount shall be
deemed not to have been so received but rather to have been retained by the
Seller and, accordingly, the Agent or the Purchaser, as the case may be, shall
have a claim against the Seller for such amount, payable when and to the extent
that any distribution from or on behalf of such Obligor is made in respect
thereof.

 

(f)                                    If at any time the Seller shall wish to
cause the reduction of the entire Investment or any Portion of Investment, the
Seller may do so as follows:

 

(i)                                     the Seller shall give the Agent at least
five (or in the case of any reduction of a Portion of Investment which is not a
reduction of the entire Investment, one) Business Days’ prior written notice
thereof (including the amount of such proposed reduction and the proposed date
on which such reduction will commence),

 

(ii)                                  on the proposed date of commencement of
such reduction and on each day thereafter, the Servicer shall cause Collections
with respect to the Investment or such Portion of Investment (including to any
related Discount) not to be reinvested until the amount thereof not so
reinvested shall equal the desired amount of reduction, and

 

(iii)                               the Servicer shall hold such Collections in
the Collection Account for the benefit of the Purchaser, for payment to the
Agent on the last day of the current Yield Period relating to the Investment or
such Portion of Investment (and in the case of a reduction of the entire
Investment, the Servicer shall hold in the Collection Account for payment on
such date an amount equal to all other obligations of the Seller or Servicer to
the Purchaser, the Agent and each other Indemnified Party or Affected Person
hereunder), and the Investment or the applicable Portion of Investment shall be
deemed reduced in the amount to be paid to the Agent only when in fact finally
so paid;

 

provided that,

 

A.                                   the amount of any such reduction shall be
not less than one million dollars ($1,000,000) and shall be an integral multiple
of one hundred thousand dollars ($100,000), and the entire Investment of the
Participation after giving effect to such reduction shall be not less than one
million dollars ($1,000,000) unless the entire Investment shall have been
reduced to zero,

 

B.                                     the Seller shall choose a reduction
amount, and the date of commencement thereof, so that to the extent practicable
such reduction shall commence and conclude in the same Yield Period, and

 

6

--------------------------------------------------------------------------------


 

C.                                     if two or more Portions of Investment
shall be outstanding at the time of any proposed reduction, such proposed
reduction shall be applied, unless the Seller shall otherwise specify in the
notice given pursuant to Section 1.4(f)(i), to the Portion of Investment with
the shortest remaining Yield Period.

 

Section 1.5                                      Fees. The Seller shall pay to
the Purchaser certain fees in the amounts and on the dates set forth in a letter
dated as of the Closing Date among the Seller, the Agent, the Purchaser and the
Servicer (as the same may be amended, amended and restated, supplemented or
modified, the “Fee Letter”) delivered pursuant to Section 1 of Exhibit II, as
such letter agreement may be amended, supplemented or otherwise modified from
time to time.

 

Section 1.6                                      Payments and Computations, Etc.
(a) All amounts to be paid or deposited by the Seller or the Servicer hereunder
shall be paid or deposited no later than 1:00 p.m. (New York time) on the day
when due in same day funds in U.S. dollars to the Purchaser’s Account. All
amounts received after 1:00 p.m. (New York time) will be deemed to have been
received on the immediately succeeding Business Day.

 

(b)                                 The Seller shall, to the extent permitted by
law, pay interest on any amount not paid or deposited by the Seller or Servicer
when due hereunder, at an interest rate equal to two percent (2%) per annum
above the Base Rate, payable on demand.

 

(c)                                  All computations of interest under
subsection (b) above and all computations of Discount, fees, and other amounts
hereunder shall be made on the basis of a year of three hundred sixty (360) days
(other than Discount calculated of the Base Rate which shall be computed on the
basis of a year of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be) for the actual number of days elapsed. Whenever
any payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

 

(d)                                 From time to time, upon reasonable request
by the Seller or the Servicer, the Agent shall notify the Seller or the
Servicer, in response to such request, as to changes in the Base Rate, the CP
Rate, the Eurodollar Rate and LIBOR; provided that the failure of such notice to
be requested or given shall not waive, preclude, delay or otherwise limit the
effectiveness of any such change.

 

Section 1.7                                      Increased Costs. (a) If the
Agent, the Purchaser, any Liquidity Bank, any other Program Support Provider or
any of their respective Affiliates (each an “Affected Person”) determines that
the existence of or compliance with (i) any law, rule or regulation of any
Governmental Authority or any change therein or in the interpretation or
application thereof, in each case adopted, issued or occurring after the date
hereof or (ii) any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of law) issued or
occurring after the date of this Agreement affects or would affect the amount of
capital required or expected to be maintained by such Affected Person and such
Affected Person determines that the amount of such capital is increased by or
based upon the

 

7

--------------------------------------------------------------------------------


 

existence of any commitment to make purchases of or otherwise to maintain the
investment in Pool Receivables related to this Agreement or any related
liquidity facility or credit enhancement facility and other commitments of the
same type, then, upon demand by such Affected Person (with a copy to the Agent),
the Seller shall promptly pay to the Agent, for the account of such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person in the light of such
circumstances, to the extent that such Affected Person determines such increase
in capital to be allocable to the existence of any of such commitments. A
certificate as to such amounts submitted to the Seller and the Agent by such
Affected Person certifying, in reasonably specific detail, the basis for, and
calculation of such amounts, shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements referred to in Section 1.8) in or in the interpretation of any law
or regulation or (ii) compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
there shall be any increase in the cost to any Affected Person of agreeing to
purchase or purchasing, or maintaining the ownership of the Participation in
respect of which Discount is computed by reference to the Eurodollar Rate, then,
upon demand by such Affected Person, the Seller shall immediately pay to such
Affected Person, from time to time as specified, additional amounts sufficient
to compensate such Affected Person for such increased costs. A certificate as to
such amounts submitted to the Seller by such Affected Person certifying, in
reasonably specific detail, the basis for, and calculation of such amounts,
shall be conclusive and binding for all purposes, absent manifest error.

 

Section 1.8                                      Requirements of Law. In the
event that any Affected Person determines that the existence of or compliance
with (i) any law, rule or regulation of any Governmental Authority or any change
therein or in the interpretation or application thereof, in each case adopted,
issued or occurring after the date hereof or (ii) any request, guideline or
directive from any central bank or other Governmental Authority (whether or not
having the force of law) issued or occurring after the date of this Agreement:

 

(i)                                     does or shall subject such Affected
Person to any tax of any kind whatsoever with respect to this Agreement, any
increase in the Participation or in the amount of Investment relating thereto,
or does or shall change the basis of taxation of payments to such Affected
Person on account of Collections, Discount or any other amounts payable
hereunder (excluding taxes imposed on the overall net income or gross receipts
of such Affected Person, and franchise taxes imposed on such Affected Person, by
the jurisdiction under the laws of which such Affected Person is organized or a
political subdivision thereof);

 

(ii)                                  does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Person

 

8

--------------------------------------------------------------------------------


 

which are not otherwise included in the determination of the Eurodollar Rate or
the Base Rate hereunder; or

 

(iii)                               does or shall impose on such Affected Person
any other condition; and the result of any of the foregoing is (x) to increase
the cost to such Affected Person of acting as Agent, or of agreeing to purchase
or purchasing or maintaining the ownership of undivided ownership interests with
regard to the Participation (or interests therein) or any Portion of Investment
in respect of which Discount is computed by reference to the Eurodollar Rate or
the Base Rate or (y) to reduce any amount receivable hereunder (whether directly
or indirectly) funded or maintained by reference to the Eurodollar Rate or the
Base Rate, then, in any such case, upon demand by such Affected Person the
Seller shall pay such Affected Person any additional amounts sufficient to
compensate such Affected Person for such additional cost or reduced amount
receivable. All such amounts shall be payable as incurred. A certificate from
such Affected Person to the Seller certifying, in reasonably specific detail,
the basis for, calculation of, and amount of such additional costs or reduced
amount receivable shall be conclusive and binding for all purposes, absent
manifest error.

 

Section 1.9                                      Inability to Determine
Eurodollar Rate. In the event that the Agent shall have determined prior to the
first day of any Yield Period (which determination shall be conclusive and
binding upon the parties hereto) by reason of circumstances affecting the
interbank Eurodollar market, either (a) dollar deposits in the relevant amounts
and for the relevant Yield Period are not available, (b) adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Yield Period or
(c) the Eurodollar Rate determined pursuant hereto does not accurately reflect
the cost to the Purchaser (as conclusively determined by the Agent) of
maintaining any Portion of Investment during such Yield Period, the Agent shall
promptly give telephonic notice of such determination, confirmed in writing, to
the Seller prior to the first day of such Yield Period. Upon delivery of such
notice (a) no Portion of Investment shall be funded thereafter at the Bank Rate
determined by reference to the Eurodollar Rate, unless and until the Agent shall
have given notice to the Seller that the circumstances giving rise to such
determination no longer exist, and (b) with respect to any outstanding Portions
of Investment then funded at the Bank Rate determined by reference to the
Eurodollar Rate, such Bank Rate shall automatically be converted to the Bank
Rate determined by reference to the Base Rate at the respective last days of the
then-current Yield Periods relating to such Portions of Investment.

 

ARTICLE II



REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1                                      Representations and Warranties;
Covenants. The Seller hereby makes the representations and warranties, and
hereby agrees to perform and observe the covenants, set forth in Exhibits III,
IV and VI, respectively hereto.

 

9

--------------------------------------------------------------------------------


 

Section 2.2                                      Termination Events. If any of
the Termination Events contemplated by Exhibit V hereto shall occur and be
continuing, the Agent may, by notice to the Seller, declare the Facility
Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred); provided that, automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in subsections (g) of Exhibit V, the Facility
Termination Date shall occur. Upon any such declaration, occurrence or deemed
occurrence of the Facility Termination Date, the Purchaser and the Agent shall
have, in addition to the rights and remedies which they may have under this
Agreement, all other rights and remedies provided after default under the UCC
and under other applicable law, which rights and remedies shall be cumulative.

 

ARTICLE III

INDEMNIFICATION

 

Section 3.1                                      Indemnification.

 

(a)                                  Indemnities by the Seller. Without limiting
any other rights that the Agent, the Purchaser, any Liquidity Banks, any other
Program Support Providers, or any of their respective Affiliates, employees,
agents, successors, transferees or assigns (each of the Agent, the Purchaser,
the Liquidity Banks, the other Program Support Providers, and their respective
Affiliates, employees, agents, successors, transferees and assigns may be
referred to as an “Indemnified Party”) may have hereunder or under applicable
law, the Seller hereby agrees to indemnify each Indemnified Party from and
against any and all claims, damages, taxes, costs, expenses, losses, judgments,
liabilities and other amounts (including Attorney Costs) (all of the foregoing
being collectively referred to as “Indemnified Amounts”) arising out of or
resulting from this Agreement or other Transaction Documents (whether directly
or indirectly) or the use of proceeds of purchases or reinvestments or the
ownership of the Participation, or any interest therein, or in respect of any
Receivable or any Contract, excluding, however, (a) Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, or (b) any net income taxes or franchise taxes imposed on
such Indemnified Party by the jurisdiction under the laws of which such
Indemnified Party is organized or is doing business (except solely as a result
of the transactions contemplated by this Agreement and the other Transaction
Documents) or any political subdivision thereof. Without limiting or being
limited by the foregoing, but subject to the exclusions set forth in the
preceding sentence, the Seller shall pay within five Business Days of demand to
each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Eligible Pool Balance to be an Eligible
Receivable, the failure of any information contained in a Monthly Report to be
true and correct, or the failure of any other information provided to the
Purchaser or the Agent with respect to Receivables or this Agreement to be true
and correct;

 

10

--------------------------------------------------------------------------------


 

(ii)                                  the failure of any representation or
warranty or statement made or deemed made by the Seller (or any of its officers)
under or in connection with this Agreement to have been true and correct in all
respects when made;

 

(iii)                               the failure by the Seller to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such applicable law, rule or regulation;

 

(iv)                              the failure to vest in the Purchaser a valid
and enforceable (A) perfected undivided percentage ownership interest, to the
extent of the Participation, in the Receivables in, or purporting to be in, the
Receivables Pool and the Related Security and Collections with respect thereto
and (B) first priority perfected security interest in the items described in
Section 1.2(d), in each case, free and clear of any Adverse Claim;

 

(v)                                 the failure to have filed, or any delay in
filing, financing statements or other similar instruments or documents under the
UCC of any applicable jurisdiction or other applicable laws with respect to any
Receivables in, or purporting to be in, the Receivables Pool and the Related
Security and Collections in respect thereof, whether at the time of any purchase
or reinvestment or at any subsequent time in accordance with the terms hereof;

 

(vi)                              any dispute, claim, offset or defense of the
Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable;

 

(vii)                           any failure of the Seller to perform its duties
or obligations in accordance with the provisions hereof or to perform its duties
or obligations under the Contracts;

 

(viii)                        any products liability or other claim,
investigation, litigation or proceeding arising out of or in connection with
merchandise, insurance or services which are the subject of any Contract;

 

(ix)                                the commingling of Collections of Pool
Receivables at any time with other funds;

 

(x)                                   any investigation, litigation or
proceeding related to this Agreement or the use of proceeds of purchases or
reinvestments or the ownership of the Participation or in respect of any
Receivable, Related Security or Contract;

 

11

--------------------------------------------------------------------------------


 

(xi)                                any reduction in Investment as a result of
the distribution of Collections pursuant to Section 1.4, in the event that all
or a portion of such distributions shall thereafter be rescinded or otherwise
must be returned for any reason;

 

(xii)                             any tax or governmental fee or charge (other
than any tax upon or measured by net income or gross receipts or franchise tax),
all interest and penalties thereon or with respect thereto, and all reasonable
out-of-pocket costs and expenses, including the reasonable fees and expenses of
counsel in defending against the same, which are required to be paid by reason
of the purchase or ownership of the Participation, or other interests in the
Receivables Pool or in any Related Security or Contract; or

 

(xiii)                          any Lock-Box Agreement.

 

Without limiting or being limited by the foregoing, if any Indemnified Party
incurs any loss or expense (including any loss or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Indemnified Party) (such loss or expense may be referred to as “Breakage Costs”)
as a result of (i) the full or partial repayment of any Portion of Investment on
any day other than the scheduled last day of a Yield Period with respect thereto
or on any day in an amount greater than the amount specified by the Seller or
the Servicer or (ii) any Payment not being made (other than as a result of a
default by the Purchaser) in accordance with a notice pursuant to
Section 1.2(a), then upon demand by such Indemnified Party, the Seller shall pay
to such Indemnified Party the amount of such Breakage Costs.

 

The obligations of the Seller under this Section 3.1(a) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement, regardless of any investigation made by any
Indemnified Party.

 

(b)                                 Indemnity by the Servicer. Without limiting
any other rights which any Indemnified Party may have hereunder under applicable
law, the Servicer hereby agrees to indemnify each Indemnified Party, forthwith
within five Business Days of demand, from and against any and all Indemnified
Amounts awarded against or incurred by any of them arising out of or relating
to:

 

(i)                                     any representation or warranty made by
the Servicer under or in connection with any Transaction Document or any
information or report delivered by or on behalf of the Servicer pursuant hereto,
which shall have been false, incorrect or misleading in any respect when made or
deemed made (except any such amounts to the extent representing recourse due to
the insolvency or other financial inability to pay of any Obligor);

 

(ii)                                  the failure by the Servicer to comply with
any applicable law, rule or regulation (including truth in lending, fair credit
billing, usury, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) with respect to any Pool Receivable or other
related Contract;

 

12

--------------------------------------------------------------------------------


 

(iii)                               any failure of the Servicer to perform its
duties, covenants and obligations in accordance with the applicable provisions
of this Agreement;

 

(iv)                              any dispute, claim, offset or defense (other
than a discharge in bankruptcy of the related Obligor) of an Obligor to the
payment of any Receivable in or purporting to be in the Receivables Pool
resulting solely from collection or other servicing activities of the Servicer
with respect to such Receivable; or

 

(v)                                 costs and expenses (including Attorney
Costs) in connection with litigation relating to any Transaction Document.

 

The obligations of the Servicer under this Section 3.1(b) shall survive the
resignation or removal of the Agent and the execution, delivery, performance and
termination of this Agreement for a period of three years following the Final
Payout Date, regardless of any investigation made by any Indemnified Party.

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

 

Section 4.1                                      Appointment of Servicer.
(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as Servicer in
accordance with this Section 4.1. Until the Agent gives notice to the Seller and
the Servicer (in accordance with this Section 4.1) of the designation of a new
Servicer, Manitowoc is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence and during the continuance of a Termination Event, the Agent
may designate as Servicer any Person (including itself) to succeed the Servicer
or any successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.

 

(b)                                 Upon the designation of a successor Servicer
as set forth in Section 4.1(a) hereof, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner which the Agent
determines will facilitate the transition of the performance of such activities
to the new Servicer, and the Servicer shall cooperate with and assist such new
Servicer. Such cooperation shall include (without limitation) access to and
transfer of records and use by the new Servicer of all licenses or software
necessary or desirable to collect the Pool Receivables and the Related Security.

 

(c)                                  The Servicer acknowledges that, in making
their decision to execute and deliver this Agreement, the Agent and the
Purchaser have relied on the Servicer’s agreement to act as Servicer hereunder.
Accordingly, the Servicer agrees that it will not voluntarily resign as
Servicer.

 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each, a “Sub-Servicer”); provided
that, in each such delegation (i) such Sub-Servicer shall agree in a separate
letter agreement, to perform the duties and obligations of the Servicer pursuant
to

 

13

--------------------------------------------------------------------------------


 

the terms hereof, (ii) the Servicer shall remain solely liable to the Purchaser
and the Agent for the performance of the duties and obligations so delegated,
(iii) the Seller, the Agent and the Purchaser shall have the right to look
solely to the Servicer for performance and (iv) the terms of any agreement with
any Sub-Servicer shall provide that the Agent may terminate such agreement upon
the termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to such Sub-Servicer). For avoidance of doubt, the existence
of the Bond Administration Agreement shall not limit or diminish the obligations
of the Servicer under this Agreement.

 

Section 4.2                                      Duties of Servicer. (a) The
Servicer shall take or cause to be taken all such action as may be necessary or
advisable to collect each Pool Receivable from time to time, all in accordance
with this Agreement and all applicable laws, rules and regulations, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy. The Servicer also shall perform the duties of the Servicer set forth in
the Purchase and Sale Agreement, in accordance with all applicable laws,
rules and regulations and with reasonable care and diligence. The Servicer shall
set aside for the accounts of the Seller and the Purchaser the amount of the
Collections to which each is entitled in accordance with Article I hereto. The
Servicer may, in accordance with the Credit and Collection Policy, extend the
maturity of any Pool Receivable (but not beyond thirty (30) days) and extend the
maturity or adjust the Outstanding Balance of any Defaulted Receivable or
Delinquent Receivable as the Servicer may determine to be appropriate to
maximize Collections thereof; provided, however, that (i) such extension or
adjustment shall not alter the status of such Pool Receivable as a Delinquent
Receivable or a Defaulted Receivable or limit the rights of the Purchaser or the
Agent under this Agreement and (ii) if a Termination Event has occurred and is
continuing and Manitowoc or any of its Affiliates is still serving as Servicer,
the Servicer may make such extension or adjustment only upon the prior written
approval of the Agent. The Seller shall deliver to the Servicer and the Servicer
shall hold for the benefit of the Seller and the Agent (for the benefit of the
Purchaser and individually) in accordance with their respective interests, all
records and documents (including without limitation computer tapes or disks)
with respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, the Agent may direct the Servicer to commence or settle any
legal action to enforce collection of any Pool Receivable or to foreclose upon
or repossess any Related Security; provided, however, that no such direction
may be given unless either: (A) a Termination Event has occurred and is
continuing or (B) the Agent believes in good faith that the failure to commence,
settle or effect such legal action, foreclosure or repossession could adversely
affect the collectibility of such Pool Receivable.

 

(b)                                 On each Business Day, the Servicer shall
provide to the Agent a report, in form and substance reasonably satisfactory to
the Agent, as to: (i) all outstanding Receivables that have been sold or
contributed by the Originators to the Seller pursuant to the Purchase and Sale
Agreement since the most recent such report; (ii) the Net Eligible Pool Balance
as of the beginning of the day on the date of such report; (iii) the
Participation; (iv) Receivables that became Defaulted Receivables since the most
recent such report; (v) agings of Pool Receivables as of the beginning of the
day on the date of such report; and (vi) the sum of the Outstanding Balances of
the Eligible Receivables in the Receivables Pool.

 

14

--------------------------------------------------------------------------------


 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the Final Payout Date. After such termination the Servicer shall
promptly deliver to the Seller all books, records and related materials that the
Seller previously provided to the Servicer in connection with this Agreement.

 

Section 4.3                                      Establishment and Use of
Certain Accounts.

 

(a)                                  Lock-Box Accounts. Prior to the initial
purchase hereunder, the Seller shall enter into Lock-Box Agreements covering the
Lock-Box Accounts listed on Schedule II with all of the Lock-Box Banks, and
deliver original counterparts thereof to the Agent. All Lock-Box Accounts shall
be maintained in the name of the Seller. Each of the Seller and the Servicer
have directed each Lock-Box Bank to cause all Collections received in the
applicable Lock-Box Accounts to be automatically (and without further action,
notice to or consent of the Seller or Servicer) wire transferred to the
Collection Account within one Business Day following the receipt thereof into
such Lock-Box Account; provided that, unless a Termination Event has occurred
and is continuing, M&T Account Collections need not be transferred automatically
to the Collection Account and, instead, the Servicer shall cause M&T Account
Collections to be deposited in the Collection Account on the first Business Day
after any day on which the aggregate amount of M&T Account Collections exceeds
fifteen thousand dollars ($15,000) and, in any event, the Servicer shall cause
all M&T Account Collections to be transferred to the Collection Account at least
once each calendar month.

 

The Agent (for the benefit of the Purchaser) shall have sole dominion and
control over each Lock-Box Account together with the ability, in the
circumstances contemplated by Section 4.3(d), to exercise all rights with
respect thereto, including without limitation, the exclusive right to receive
all Collections deposited therein. Neither the Seller nor the Servicer shall
have any ability to control or direct the application of any Collections
deposited in the Lock-Box Accounts; provided that unless a Termination Event or
an Unmatured Termination Event has occurred and is continuing, all such
Collections shall continue to be automatically transferred to the Collection
Account as described in this Section 4.3(a).

 

(b)                                 Collection Account. The Servicer has
established the Collection Account. The Collection Account shall be used to
accept the transfer of Collections of Pool Receivables from the Lock-Box
Accounts pursuant to Section 1.4 and for such other purposes described in the
Transaction Documents.

 

(c)                                  Permitted Investments. Prior to the
occurrence and continuation of any Termination Event, any amounts in the
Collection Account may be invested by the Collection Account Bank at Servicer’s
direction, in Permitted Investments, so long as (i) either (A) such Permitted
Investments are credited to a “securities account” (as defined in the applicable
UCC) over which the Purchaser shall have a first priority perfected security
interest, (B) such Permitted Investments are purchased in the name of the
Purchaser or (C) such Permitted Investments are held in another manner
sufficient to establish the Purchaser’s first priority perfected security
interest over such Permitted Investments and (ii) such Permitted Investments are
scheduled to mature prior to the last day of the Yield Period during which such
investment is made.

 

15

--------------------------------------------------------------------------------


 

(d)                                 Control of Accounts. The Agent may at any
time following the occurrence and during the continuance of a Termination Event
or Unmatured Termination Event give notice to each Lock-Box Bank and the
Collection Account Bank that the Agent is exercising its rights under the
Lock-Box Agreements and the Collection Account Agreement to do any or all of the
following: (i) to have the exclusive ownership and control of the Lock-Box
Accounts and/or the Collection Account, as the case may be, transferred to the
Agent, to the extent provided in the related Lock-Box Agreement and/or the
Collection Account Agreement, as applicable, (ii) to have the proceeds that are
sent to the respective Lock-Box Accounts and/or the Collection Account, as the
case may be, be redirected pursuant to its instructions rather than deposited in
the applicable Lock-Box Account and/or the Collection Account, as the case
may be, and (iii) to take any or all other actions permitted under the
applicable Lock-Box Agreement and the Collection Account Agreement. The Seller
hereby agrees that if the Agent at any time takes any action set forth in the
preceding sentence, the Agent shall have exclusive control of the proceeds
(including Collections) of all Pool Receivables and the Seller hereby further
agrees to take any other action that the Agent may reasonably request to
transfer such control. Any proceeds of Pool Receivables received by the Seller
or the Servicer, thereafter shall be sent immediately to the Agent. The parties
hereto hereby acknowledge that if at any time the Agent takes control of any
Lock-Box Account and/or the Collection Account, the Agent shall not have any
rights to the funds therein in excess of the unpaid amounts due to the Agent,
the Purchaser or any other Person hereunder and any such funds shall be
distributed by the Agent in accordance with the provisions set forth in
Section 1.4.

 

Section 4.4                                      Enforcement Rights. (a) At any
time following the occurrence and during the continuance of a Termination Event:

 

(i)                                     the Agent may direct the Obligors that
payment of all amounts payable under any Pool Receivable be made directly to the
Agent or its designee;

 

(ii)                                  the Agent may instruct the Seller or the
Servicer to give notice of the Purchaser’s interest in Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the Agent
or its designee, and upon such instruction from the Agent the Seller or the
Servicer, as applicable, shall give such notice at the expense of the Seller;
provided, that if the Seller or the Servicer fails to so notify each Obligor,
the Agent may so notify the Obligors; and

 

(iii)                               the Agent may request the Seller or the
Servicer to, and upon such request the Seller or the Servicer, as applicable,
shall (A) assemble all of the records necessary or desirable to collect the Pool
Receivables and the Related Security, and transfer or license to any new
Servicer the use of all software necessary or desirable to collect the Pool
Receivables and the Related Security, and make the same available to the Agent
or its designee at a place selected by the Agent, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections with respect to the Pool Receivables in a manner acceptable to the
Agent and, promptly upon receipt, remit all such cash, checks and instruments,
duly endorsed or with duly executed instruments of transfer, to the Agent or its
designee.

 

16

--------------------------------------------------------------------------------


 

(b)                                 The Seller hereby authorizes the Agent, and
irrevocably appoints the Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the Seller, which
appointment is coupled with an interest, during the occurrence and continuance
of a Termination Event or Unmatured Termination Event, to take any and all steps
in the name of the Seller and on behalf of the Seller necessary or desirable, in
the determination of the Agent, to collect any and all amounts or portions
thereof due under any and all Pool Receivables or Related Security, including,
without limitation, endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Pool Receivables,
Related Security and the related Contracts. Notwithstanding anything to the
contrary contained in this subsection (b), none of the powers conferred upon
such attorney-in-fact pursuant to the immediately preceding sentence shall
subject such attorney-in-fact to any liability if any action taken by it shall
prove to be inadequate or invalid, nor shall they confer any obligations upon
such attorney-in-fact in any manner whatsoever, except to the extent arising out
of the negligence or willful misconduct of such attorney-in-fact.

 

Section 4.5                                      Responsibilities of the Seller.
Anything herein to the contrary notwithstanding, the Seller shall
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Agent or the Purchaser
of its rights hereunder shall not relieve the Seller from such obligations and
(ii) pay when due any taxes, including, without limitation, any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. The Agent and the Purchaser shall not have any obligation or
liability with respect to any Pool Receivable, any Related Security or any
related Contract, nor shall any of them be obligated to perform any of the
obligations of the Seller under any of the foregoing.

 

Section 4.6                                      Servicing Fee. The Servicer
shall be paid a fee, through distributions contemplated by Section 1.4(d), which
shall accrue for each day, equal to the result of (a) one percent (1%)
multiplied by (b) the Outstanding Balance of all Pool Receivables on such day,
multiplied by (c) a fraction, the numerator of which is one (1) and the
denominator of which is three hundred sixty-five (365).

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1                                      Amendments, Etc. No amendment
or waiver of any provision of this Agreement or consent to any departure by the
Seller or the Servicer therefrom shall be effective unless in a writing signed
by the Agent, and, in the case of any amendment, by the Seller and the Servicer
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such material amendment shall be effective until the Rating
Agencies have notified the Agent in writing that such action will not result in
a reduction or withdrawal of the rating of any Notes. No failure on the part of
the Purchaser or the Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.

 

17

--------------------------------------------------------------------------------


 

Section 5.2                                      Notices, Etc.; Extension of
Stated Termination Date. (a) All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and sent or delivered, to each party hereto, at its
address set forth under its name on Schedule I hereto, or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by first class mail), and notices and
communications sent by other means shall be effective when received.

 

(b)                                 The Seller may advise the Agent in writing
of its desire to extend the Stated Termination Date for an additional three
hundred sixty-four (364) days, provided such request is made not more than
ninety (90) days prior to, and not less than sixty (60) days prior to, the then
current Stated Termination Date. The Agent shall notify the Seller in writing,
within forty-five (45) days after its receipt of such request by the Seller,
whether the Liquidity Banks or any of them are agreeable to such extension (it
being understood that the Liquidity Banks may accept or decline such a request
in their sole discretion and on such terms as they may elect) and, to the extent
the Liquidity Banks are agreeable, the Seller, the Agent and the Liquidity Banks
shall enter into such documents as the Liquidity Banks may deem necessary or
appropriate to reflect such extension, and all reasonable costs and expenses
incurred by the Liquidity Banks, the Purchaser and the Agent in connection
therewith (including reasonable attorneys’ costs) shall be paid by the Seller;
it being understood, that the failure of the Agent to so notify the Seller as
set forth above shall not be deemed to be a consent to such request for
extension.

 

Section 5.3                                      Assignability. (a) This
Agreement and the Purchaser’s rights and obligations herein (including ownership
of the Participation) shall be assignable, in whole or in part, by the Purchaser
and its successors and assigns; any such assignment shall be subject to the
prior written consent of the Seller (which consent shall not be unreasonably
withheld), unless (i) such assignment is to a Note Issuer or (ii) a Termination
Event or an Unmatured Termination Event has occurred and is continuing. Subject
to Section 5.6, each assignor may, in connection with the assignment, disclose
to the applicable assignee any information relating to the Seller or the Pool
Receivables furnished to such assignor by or on behalf of the Seller, the
Purchaser or the Agent.

 

Upon such an assignment the assignee shall have all of the rights of the
Purchaser with respect to the Transaction Documents and the Investment (or such
portion thereof as has been assigned).

 

(b)                                 The Purchaser may at any time sell or grant
to one or more banks or other institutions (each a “Liquidity Bank”) party to
the Liquidity Agreement or to any other Program Support Provider, participating
interests or security interests in the Participation. In the event of any such
sale or grant by the Purchaser of a participating interest to a Liquidity Bank
or other Program Support Provider, the Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Bank or other Program Support Provider shall be entitled to the
benefits of Sections 1.7, 1.8 and 1.9. No bank or other financial institution
(other than NORD/LB and those institutions for which the Agent shall have given
Seller notice on or prior to the Closing Date that are existing as such on the
date hereof) shall

 

18

--------------------------------------------------------------------------------


 

become a party to the Liquidity Agreement as a Liquidity Bank without the prior
written consent of the Servicer, which consent shall not be unreasonably
withheld.

 

(c)                                  This Agreement and the rights and
obligations of the Agent hereunder shall be assignable, in whole or in part, by
the Agent and its successors and assigns.

 

(d)                                 Except as provided in Section 4.1(d),
neither the Seller nor the Servicer may assign its rights or delegate its
obligations hereunder or any interest herein without the prior written consent
of the Agent.

 

(e)                                  Without limiting any other rights that
may be available under applicable law, the rights of the Purchaser may be
enforced through it or by its agents.

 

Section 5.4                                      Costs, Expenses and Taxes.
(a) In addition to the rights of indemnification granted under Section 3.1
hereof, the Seller agrees to pay, upon demand, all reasonable costs and expenses
in connection with the preparation, execution, delivery and administration
(including auditing Receivables prior to the Closing Date, periodic auditing of
Receivables and the servicing thereof from and after the Closing Date, and any
reasonable and customary fees from time to time payable to the Rating Agencies
in connection with the transactions contemplated by this Agreement) of this
Agreement and the other Transaction Documents, including all reasonable costs
and expenses relating to the amending, amending and restating, modifying or
supplementing of this Agreement and the other Transaction Documents and the
waiving of any provisions hereof or thereof (whether or not any such amendment,
amendment and restatement, modification, supplement or waiver becomes
effective), and including in all cases, without limitation, Attorney Costs for
the Agent, the Purchaser and their respective Affiliates and agents with respect
thereto and with respect to advising the Agent, the Purchaser and their
respective Affiliates and agents as to their rights and remedies under this
Agreement and the other Transaction Documents, and all costs and expenses, if
any (including Attorney Costs), of the Agent, the Purchaser and their respective
Affiliates and agents, in connection with the enforcement of this Agreement and
the other Transaction Documents.

 

(b)                                 In addition, the Seller shall pay on demand
any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents, and agrees to save each Indemnified Party harmless from
and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.

 

Section 5.5                                      No Proceedings; Limitation on
Payments. (a) Each of the Seller, the Servicer, the Agent, each assignee of the
Participation or any interest therein, and each Person which enters into a
commitment to purchase the Participation or interests therein, hereby covenants
and agrees that it will not institute against, or join any other Person in
instituting against, the Purchaser or any other Note Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by the Purchaser or any such
Note Issuer is paid in full.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any provisions contained in
this Agreement to the contrary, the Purchaser shall not, and shall not be
obligated to, pay any amount, if any, payable by it pursuant to this Agreement
or any other Transaction Document unless (i) the Purchaser has received funds
which may be used to make such payment and which funds are not required to repay
the Notes when due and (ii) after giving effect to such payment, either (x) the
Purchaser could issue Notes to refinance all outstanding Notes (assuming such
outstanding Notes matured at such time) in accordance with the program documents
governing the Purchaser’s securitization program or (y) all Notes are paid in
full. Any amount which the Purchaser does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in §101 of the
Bankruptcy Code) against or corporate obligation of the Purchaser for any such
insufficiency unless and until the Purchaser satisfies the provisions of clauses
(i) and (ii) above.

 

Section 5.6                                      Confidentiality. Unless
otherwise required by applicable law (including the disclosure requirement of
applicable securities laws), each of the Seller and the Servicer agrees to
maintain the confidentiality of this Agreement and the other Transaction
Documents (and all drafts thereof) in communications with third parties and
otherwise; provided that this Agreement may be disclosed to (a) third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Agent and
(b) the Seller’s and/or the Servicer’s legal counsel and auditors if they agree
to hold it confidential; provided that only the terms and conditions of this
Agreement may be revealed to such parties and not the details of any fees,
pricing or interest rates. Unless otherwise required by applicable law, each of
the Agent and the Purchaser agrees to maintain the confidentiality of non-public
financial information regarding Manitowoc and its Subsidiaries and other
information marked as confidential by the Servicer or the Seller; provided, that
such information may be disclosed to: (i) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in
form and substance reasonably satisfactory to Manitowoc, (ii) legal counsel and
auditors of the Purchaser or the Agent if they agree to hold it confidential,
(iii) the rating agencies rating the Notes, (iv) any Program Support Provider or
potential Program Support Provider (if they agree to hold it confidential),
(v) any placement agent placing the Notes and (vi) any regulatory authorities
having jurisdiction over the Agent, the Purchaser, any Program Support Provider
or any Liquidity Bank. Nothing in this Section shall prevent disclosure of
information as part of a legal proceeding relating to litigation in respect of
this Agreement or any other Transaction Document.

 

Section 5.7                                      GOVERNING LAW AND JURISDICTION.
(a) THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS
PROVISIONS THEREOF).

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PURCHASER,

 

20

--------------------------------------------------------------------------------


 

THE SELLER, THE SERVICER AND THE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
PURCHASER, THE SELLER, THE SERVICER AND THE AGENT IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
PURCHASER, THE SELLER, THE SERVICER AND THE AGENT EACH WAIVE PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

Section 5.8                                      Execution in Counterparts. This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

 

Section 5.9                                      Survival of Termination. The
provisions of Sections 1.7, 1.8, 1.9, and this Article V shall survive any
termination of this Agreement.

 

Section 5.10                                WAIVER OF JURY TRIAL. THE PURCHASER,
THE SELLER, THE SERVICER AND THE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS OR OTHERWISE. THE PURCHASER, THE SELLER, THE SERVICER AND THE AGENT
EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 5.11                                Entire Agreement. This Agreement and
the other Transaction Documents embodies the entire agreement and understanding
between the Purchaser, the Seller, the Servicer and the Agent, and supersedes
all prior or contemporaneous agreements and understandings of such Persons,
verbal or written, relating to the subject matter hereof and thereof.

 

Section 5.12                                Headings. The captions and headings
of this Agreement and in any Exhibit hereto are for convenience of reference
only and shall not affect the interpretation hereof or thereof.

 

21

--------------------------------------------------------------------------------


 

Section 5.13                                Purchaser’s Liabilities. The
obligations of the Purchaser under this Agreement are solely the corporate
obligations of the Purchaser. No recourse shall be had for any obligation or
claim arising out of or based upon this Agreement against any stockholder,
employee, officer, director or incorporator of the Purchaser; and provided,
however, that this Section 5.13 shall not relieve any such Person of any
liability it might otherwise have for its own gross negligence or willful
misconduct. The agreements provided in this Section 5.13 shall survive
termination of this Agreement.

 

Section 5.14                                Mutual Negotiations. This Agreement
and the other Transaction Documents are the product of mutual negotiations by
the parties thereto and their counsel, and no party shall be deemed the
draftsperson of this Agreement or any other Transaction Document or any
provision hereof or thereof or to have provided the same. Accordingly, in the
event of any inconsistency or ambiguity of any provision of this Agreement or
any other Transaction Document, such inconsistency or ambiguity shall not be
interpreted against any party because of such party’s involvement in the
drafting thereof.

 

[SIGNATURES FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

MANITOWOC FUNDING, LLC,

 

as Seller

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-1

--------------------------------------------------------------------------------


 

 

THE MANITOWOC COMPANY, INC.,
as Servicer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

 

NORDDEUTSCHE LANDESBANK
GIROZENTRALE, as Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-3

--------------------------------------------------------------------------------


 

 

HANNOVER FUNDING COMPANY LLC,
as Purchaser

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

DEFINITIONS

 

As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). Unless otherwise indicated, all
Section, Annex, Exhibit and Schedule references in this Exhibit are to Sections
of and Annexes, Exhibits and Schedules to the Agreement.

 

“Adverse Claim” means a lien, security interest, restriction on transfer or
other charge or encumbrance, or any other type of preferential arrangement,
including the interest of a consignor, it being understood that a lien, security
interest or other charge or encumbrance, or any other type of preferential
arrangement, in favor of or granted to the Seller or the Purchaser pursuant to
this Agreement and the other Transaction Documents shall not constitute an
Adverse Claim and excluding (i) liens for taxes, assessments or other
governmental charges which are not yet due and payable, and (ii) liens granted
to any Lock-Box Bank and/or the Collection Account Bank in the Collections held
by such bank in the related Lock-Box Account and/or Collection Account, as the
case may be, and solely for and relating to the payment of fees and other
charges to such bank and the ability of such bank to recover for returned items,
in each case, to the extent described and provided for in the agreement, if any,
relating to such account and/or the applicable Lock-Box Agreement and/or
Collection Account Agreement.

 

“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliate Obligor” means any Obligor that is a Subsidiary of a Parent Obligor
or that is an Affiliate of a Parent Obligor.

 

“Agent” shall have the meaning set forth in the preamble to the Agreement.

 

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.

 

“Average Remaining Maturity” means, for any day, the result of (i) the sum of,
for each Eligible Receivable then in the Receivables Pool, (a) the Remaining
Maturity times (b) the Net Outstanding Balance, divided by (ii) the sum of the
Net Outstanding Balances of all Eligible Receivables then in the Receivables
Pool.

 

“Bank Rate” for any Yield Period for any Portion of Investment of the
Participation means an interest rate per annum equal to (A) the Eurodollar Rate
for such Yield Period plus two percent (2%) for the first ten days of such Yield
Period and (B) the Eurodollar Rate plus two and

 

I-1

--------------------------------------------------------------------------------


 

one-half percent (2.5%) thereafter; provided that the “Bank Rate” for each day
in a Yield Period occurring during the continuance of a Termination Event shall
be an interest rate equal to plus two percent (2%) per annum above the Base Rate
in effect on such day.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Base Concentration Limit” means, for any day, a percentage,  not to exceed five
percent (5%), determined by the Servicer.

 

“Base Rate” means for any day, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate shall be at all times equal to the
greater of (i) the rate of interest most recently announced by NORD/LB at its
branch in New York, New York as its prime commercial rate for United States
loans made in the United States (which rate is not necessarily intended to be
the lowest rate of interest determined by NORD/LB in connection with extensions
of credit) and (ii) the latest Federal Funds Rate plus one-half of one percent
(0.50%) per annum.

 

“Bond Administration Agreement” means the Bond Administration Agreement dated as
of December 21, 2006 between the Servicer and Finacity.

 

“Breakage Costs” is defined in Section 3.1 of the Agreement.

 

“Business Day” means any day on which (i) both (A) the Agent at its branch
office in New York, New York is open for business and (B) commercial banks in
New York City are not authorized or required to be closed for business, and
(ii) if this definition of “Business Day” is utilized in connection with the
Eurodollar Rate, dealings are carried out in the London interbank market.

 

“Calculation Period” means a calendar month.

 

“Change in Control” means (x) with respect to Manitowoc, (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof) of Equity Interests representing more than thirty percent (30%) of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Manitowoc, ( b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of Manitowoc by Persons who were
neither (i) nominated by the board of directors of Manitowoc nor (ii) appointed
by directors so nominated, (c) the acquisition of direct or indirect Control of
Manitowoc by any Person or group or (d) a “Change of Control” as defined in the
Senior Note Documents or the Subordinated Note Documents; and

 

(y) with respect to an Originator, (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
Manitowoc (or a Subsidiary of Manitowoc), of any membership interests or Equity
Interests of such Originator, (b) occupation of a majority of the seats (other

 

I-2

--------------------------------------------------------------------------------


 

than vacant seats) on the board of directors of the Seller by Persons who were
neither (i) nominated by the board of directors of the Seller nor (ii) appointed
by directors so nominated, or (c) the acquisition of direct or indirect Control
of such Originator by any Person or group other than Manitowoc (or a Subsidiary
of Manitowoc); and

 

(z) with respect to the Seller, (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), other than
Grove U.S. L.L.C., of any membership interests or Equity Interests of the
Seller, (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Seller by Persons who were neither (i) nominated
by the board of directors of the Seller nor (ii) appointed by directors so
nominated, or (c) the acquisition of direct or indirect Control of the Seller by
any Person or group other than Grove U.S. L.L.C.; and

 

For purposes of this definition of Change in Control, capitalized terms used in
this definition that are defined in the Credit Agreement (or by reference in the
Credit Agreement) shall have the meanings assigned thereto in (or by reference
in) the Credit Agreement, without giving effect to any amendment, amendment and
restatement, supplement or other modification to the Credit Agreement; provided
that the terms “Seller” and “Manitowoc” shall have the meanings assigned thereto
in the Agreement.

 

“Closing Date” means December 22, 2006.

 

“Collection Account” means that certain bank account numbered 330-785-7
maintained at Harris N.A. which is (i) identified as the “Manitowoc Funding, LLC
Collection Account,” (ii) pledged, on a first-priority basis, to the Purchaser
pursuant to Section 1.2(d) of the Agreement, and (iii) is governed by the
Collection Account Agreement.

 

“Collection Account Agreement” means a letter agreement, in form and substance
satisfactory to the Agent, among the Seller, the Agent, the Collection Account
Bank, and such other Persons as may be acceptable to the Agent, as the same
may be amended, supplemented, amended and restated, or otherwise modified from
time to time in accordance with the Agreement and with the consent of the Agent.

 

“Collection Account Bank” means the bank holding the Collection Account.

 

“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Seller, Servicer or any Originator in payment of any amounts
owed in respect of such Receivable (including, without limitation, purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including, without limitation, insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Collections deemed to have been
received pursuant to Section 1.4(e) of the Agreement and (c) all other proceeds
of such Receivable.

 

I-3

--------------------------------------------------------------------------------


 

“Commitment Fee” has the meaning set forth in the Fee Letter.

 

“Commitment Fee Rate” has the meaning set forth in the Fee Letter.

 

“Commitment Fee Reserve” means on any date of determination, an amount equal to
the product of (a) the Commitment Fee Rate, times (b) two (2) times the Days
Sales Outstanding at such time, times (c) the result of (1) the Purchase Limit
at such time minus (2) the Investment at such time, divided by (d) three hundred
sixty (360).

 

“Company Note” has the meaning set forth in Section 3.1 of the Purchase and Sale
Agreement.

 

“Concentration Component” means, on any date, the greatest of:  (a) the
Concentration Percentage for all Group B Obligors, (b) two (2) times the
Concentration Percentage for all Group C Obligors, or (c) four (4) times the
Concentration Percentage for all Group D Obligors.

 

“Concentration Percentage” means, on any day, (a) for any Group A Obligor, a
percentage equal to one hundred percent (100%), or any other percentage as
agreed by the Servicer and the Agent in writing, (b) for all Group B Obligors, a
percentage equal to four (4) times the Base Concentration Limit, (c) for all
Group C Obligors, a percentage equal to two (2) times the Base Concentration
Limit, and (d) for all Group D Obligors, a percentage equal to the Base
Concentration Limit.

 

“Consolidated Interest Coverage Ratio” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).

 

“Consolidated Senior Leverage Ratio” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).

 

“Consolidated Total Leverage Ratio” has the meaning set forth in the Credit
Agreement, without giving effect to any amendment, amendment and restatement,
supplement or other modification to the Credit Agreement (unless such amendment,
amendment and restatement, supplement or other modification has been consented
to in writing by the Agent).

 

“Contract” means, with respect to any Receivable, any and all contracts,
understandings, instruments, agreements, invoices, notes, purchase orders or
other writings pursuant to which such Receivable arises or which evidences such
Receivable or under which an Obligor becomes or is obligated to make payment in
respect of such Receivable.

 

“Contractual Dilution” means any Dilution that is contractually limited prior to
the sale or contribution to the Seller, pursuant to the Purchase and Sale
Agreement, of the Receivable(s) that gave rise to such Dilution, such as
discounts or rebates.

 

I-4

--------------------------------------------------------------------------------


 

“Contributed Receivables” is defined in Section 1.1(a) of the Purchase and Sale
Agreement.

 

“Contributed Value” is defined in Section 3.3(b) of the Purchase and Sale
Agreement.

 

“CP Rate” for any Yield Period for any Portion of Investment of the
Participation means, to the extent the Purchaser funds such Portion of
Investment for such Yield Period by issuing Notes, a rate per annum equal to the
sum of (a) the weighted average of the rates paid or payable by the Purchaser
from time to time as interest on or otherwise (by means of interest rate hedges
or otherwise) in respect of Notes and allocated, in whole or in part, by the
Agent to fund the purchase or maintenance of a Portion of Investment (and which
may also be allocated in part to the funding of other assets of the Purchaser)
during the relevant Yield Period, provided that if any component of such rate is
a discount rate, then such component shall be the rate resulting from converting
such discount rate to an interest-bearing equivalent rate per annum, plus
(b) the per annum rate (expressed as a percentage and an interest rate
equivalent and calculated based on a 360-day year) equivalent to the sum of
(i) the allocable amount of any placement agent or commercial paper dealer fees
incurred in connection with the issuance of Notes, plus (ii) certain
documentation and transaction costs associated with the issuance of Notes, plus
(iii) any incremental carrying costs incurred with respect to Notes maturing on
dates other than those on which corresponding funds are received by the
Purchaser, plus (iv) other borrowings by the Purchaser, including borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market (provided that the rate contemplated by this
clause (iv) shall not exceed the Eurodollar Rate plus fifty basis points
(0.50%)). Notwithstanding anything to the contrary in the Agreement or in any
other Transaction Document on and after the occurrence and during the
continuation of any Termination Event the “CP Rate” shall be equal to the Base
Rate plus two percent (2%) per annum.

 

“Crane Business” means the Crane business segment as described in Part I, Item 1
of Form 10-K filed by Manitowoc with the United States Securities and Exchange
Commission for the fiscal year ended December 31, 2005.

 

“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
December 14, 2006 among Manitowoc, the Subsidiary Borrowers party thereto, the
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent,
without giving effect to any amendment, amendment and restatement, supplement or
other modification thereto (except as expressly provided in the Agreement or the
Purchase and Sale Agreement, as applicable).

 

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the date of the Agreement
and attached as Schedule IV to the Agreement, as modified in compliance with the
Agreement.

 

“Cutoff Date” means, (a) for any Settlement Date, the final day of a preceding
Calculation Period, or (b) for any other date, the Cutoff Date for the
immediately preceding Settlement Date.

 

I-5

--------------------------------------------------------------------------------


 

“Days Sales Outstanding” means, for any calendar month, an amount computed as of
the last day of such calendar month equal to:  (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month,
divided by (b)(i) the aggregate credit sales made by the Originators giving rise
to Pool Receivables during the three calendar months ended on or before the last
day of such calendar month divided by (ii) ninety (90).

 

“Debt” means Indebtedness as defined in the Credit Agreement without giving
effect to any amendment, amendment and restatement, supplement or other
modification to the Credit Agreement.

 

“Default Horizon” means the number four (4).

 

“Default Horizon Calculation Period” means, for any day, a number, equal to the
Default Horizon, of consecutive Calculation Periods ending with the Cutoff Date.

 

“Default Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing (i) the sum (without duplication) of the Net Outstanding Balances of
Pool Receivables that (a) were Defaulted Receivables as of the Cutoff Date, and
(b) were not Defaulted Receivables as of the previous Cutoff Date, and (c) were
Eligible Receivables on at least one day during the Calculation Period by
(ii) the Eligible Sales during the Loss Horizon Lookback Period.

 

“Defaulted Receivable” means a Receivable:

 

(i)                                     as to which any payment, or
part thereof, remains unpaid for at least ninety-one (91) days from the original
due date, or, if applicable, the adjusted due date, provided that any such
adjustments are consistent with the Credit and Collection Policy therefor;

 

(ii)                                  as to which the Obligor thereof or any
other Person obligated thereon or owning any Related Security in respect thereof
has taken any action, or suffered any event to occur, of the type described in
paragraph (g) of Exhibit V to the Agreement; or

 

(iii)                               which has been, or, consistent with the
Credit and Collection Policy, which should be, written off as uncollectible.

 

“Delinquent Receivable” means a Receivable which is not a Defaulted Receivable
and:

 

(i)                                     as to which any payment, or
part thereof, remains unpaid for at least 61 days from the original due date
therefor; or

 

(ii)                                  which, consistent with the Credit and
Collection Policy, would be classified as delinquent.

 

“Dilution” means any non-cash credit granted to an Obligor for the purpose of
reducing or canceling the Net Outstanding Balance of any Eligible Receivable of
such Obligor, except to the extent that such credit is offset by the sale or
contribution of an Eligible Receivable(s) to the

 

I-6

--------------------------------------------------------------------------------


 

Seller pursuant to the Purchase and Sale Agreement, as part of a transfer,
cancellation (of invoice, not product), replacement (of invoice, not product),
correction, or any artifact of A/R tracking, or as part of a buyback/resell
arrangement between such Obligor and the applicable Originator.

 

“Dilution Component” means, for any day, the product of (i) the average of the
Dilution Ratios for the twelve most recent Calculation Periods and (ii) the
Dilution Horizon Ratio.

 

“Dilution Horizon” means the number one (1).

 

“Dilution Horizon Calculation Period” means, for any day, a number, equal to the
Dilution Horizon, of consecutive Calculation Periods ending with the Cutoff
Date.

 

“Dilution Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Dilution Horizon, of Calculation Periods.

 

“Dilution Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Dilution Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.

 

“Dilution Ratio” means, for any day, the ratio computed as of the Cutoff Date by
dividing:  (a) the Eligible Dilution during the Calculation Period by (b) the
Eligible Sales during the Dilution Horizon Lookback Period.

 

“Dilution Reserve Percentage” means, on any Settlement Date (and any subsequent
date until the following Settlement Date), the product of (i) the Dilution
Horizon Ratio multiplied by (ii) the sum of (x) the Dilution Reserve Stress
Factor times the average of the Dilution Ratios for the twelve most recent
Calculation Periods and (y) the Spike Factor.

 

“Dilution Reserve Stress Factor” means the number two (2).

 

“Discount” means:

 

(i)                                     for the Portion of Investment of the
Participation for any Yield Period to the extent the Purchaser is funding such
Portion of Investment through the issuance of Notes,

 

[CPR x I x (ED/360)] + TF

 

(ii)                                  for the Portion of Investment of the
Participation for any Yield Period to the extent the Purchaser is funding such
Portion of Investment pursuant to the Liquidity Agreement or other than through
the issuance of Notes,

 

[BR x I x (ED/Year)]+ TF

 

I-7

--------------------------------------------------------------------------------


 

where:

 

BR

=

the Bank Rate for the Portion of Investment of the Participation for such Yield
Period

 

 

 

I

=

the Portion of Investment of the Participation for such Yield Period

 

 

 

CPR

=

the CP Rate for the Portion of Investment of the Participation for such Yield
Period

 

 

 

ED

=

the actual number of days during such Yield Period

 

 

 

Year

=

if such Portion of Investment is funded based upon: (i) the Eurodollar Rate,
three hundred sixty (360) days, and (ii) the Base Rate, three hundred sixty-five
(365) or three hundred sixty-six (366) days, as applicable

 

 

 

TF

=

the Termination Fee, if any, for the Portion of Investment of the Participation
for such Yield Period

 

; provided, however, that no provision of the Agreement shall require the
payment or permit the collection of Discount in excess of the maximum permitted
by applicable law; and provided, further, that Discount for the Portion of
Investment of the Participation shall not be considered paid by any distribution
to the extent that at any time all or a portion of such distribution is
rescinded or must otherwise be returned for any reason.

 

“Discount Reserve” at any time means the sum of (i) the Termination Discount at
such time, and (ii) the then accrued and unpaid Discount.

 

“Dividends” means any dividend or distribution (in cash or obligations) on any
of the Seller’s membership or other equity interests or any warrants, options or
other rights with respect to any of the Seller’s membership or other equity
interests.

 

“Eligible Dilution” means, for any Calculation Period, the sum of all Variable
Dilutions occurring during the Calculation Period except to the extent that such
credits have been applied to any Obligor in excess of the amount of any Net
Outstanding Balances owed on Eligible Receivables for any such Obligor.

 

“Eligible Receivables” means, at any time, Receivables:

 

(i)                                     the Obligor of which is a resident of
either (a) the United States, or (b) Canada (excluding the province of Quebec);

 

(ii)                                  the Obligor of which is not, nor has at
any time during the life of such Receivable been, subject to any bankruptcy,
insolvency or any other action, circumstance or proceeding of the type described
in paragraph (g) of Exhibit V to the Agreement;

 

I-8

--------------------------------------------------------------------------------


 

(iii)                               the Obligor of which is not an Affiliate of
Manitowoc or any Affiliate of Manitowoc;

 

(iv)                              which are denominated and payable only in U.S.
dollars in the United States;

 

(v)                                 which have a stated maturity; and the
invoice relating thereto has been sent to the related Obligor;

 

(vi)                              which arise under a Contract which is in full
force and effect and which is a legal, valid and binding obligation of the
related Obligor, enforceable against such Obligor in accordance with its terms
and which contains an obligation to pay a specified amount of money, and,
without limiting the foregoing, such Receivables (A) constitute legal, valid,
binding and irrevocable payment obligations of the related Obligor, enforceable
against such Obligor in accordance with their terms and (B) have not been
terminated (according to the Servicer’s records) and whose termination is not
pending;

 

(vii)                           which were created in compliance with all laws,
rulings and regulations applicable to the transactions under which such
Receivables were generated;

 

(viii)                        which conform with all applicable laws, rulings
and regulations in effect; which are not the subject of any dispute, offset,
hold back defense, Adverse Claim, counterclaim, warranty claim or other claim or
defense (including as a result of any liability of the applicable Originator to
any such Obligor that is also a supplier to such Originator); and which do not
arise from the sale of inventory which is subject to any Adverse Claim;

 

(ix)                                which were created in accordance with, and
which comply with, the requirements of the Credit and Collection Policy;

 

(x)                                   which arise from the sale and delivery of
goods or services in the ordinary course of business of the Crane Business or
the Foodservice Business of an Originator;

 

(xi)                                which do not require the consent of the
related Obligor to be sold, transferred or assigned, under the related Contract
or otherwise, and the Contract relating thereto does not contain any provision
that restricts the ability of the Purchaser or the Agent to exercise rights
thereunder or under the Transaction Documents, except in each case as consented
to or waived by the related Obligor pursuant to a written consent or waiver in
form and in substance satisfactory to the Agent;

 

(xii)                             which have not been modified, extended,
renegotiated or restructured since their creation in any way not provided for in
the Credit and Collection Policy;

 

(xiii)                          in which the Seller owns good and valid title,
free and clear of any Adverse Claim, and which are freely assignable by the
Seller;

 

I-9

--------------------------------------------------------------------------------


 

(xiv)                         for which the Purchaser shall have a valid and
enforceable undivided percentage ownership interest, to the extent of the
Participation, and a valid and enforceable first priority perfected security
interest therein and in the Related Security and Collections with respect
thereto, in each case free and clear of any Adverse Claim;

 

(xv)                            which constitute accounts as defined in the UCC,
and which are not evidenced by instruments or chattel paper as defined in the
UCC;

 

(xvi)                         which are not Defaulted Receivables and which, on
the date of purchase of such Receivables by the Seller, are not Delinquent
Receivables;

 

(xvii)                      which are not Receivables in any Parent Obligor Pool
where the aggregate Outstanding Balance of all Defaulted Receivables in such
Parent Obligor Pool exceeds thirty-five percent (35%) of the aggregate
Outstanding Balance of all Receivables in such Parent Obligor Pool;

 

(xviii)                   which are accounts receivable representing all or
part of the sales price of merchandise, insurance or services within the meaning
of Section 3(c)(5) of the Investment Company Act of 1940, as amended, and are
“eligible assets” as defined in Rule 3a-7 under such Act;

 

(xix)                           the Originator of which (A) is not in default in
any material respect under the terms of the related Contract from which such
Receivable arose and (B) is wholly-owned by Manitowoc;

 

(xx)                              that represent amounts earned and payable by
the related Obligor and that are not subject to the performance of additional
services or to the delivery of additional goods by the Originator thereof;

 

(xxi)                           which have not been disqualified by the Agent,
Purchaser or the rating agencies rating the Purchaser’s commercial paper for any
other reason;

 

(xxii)                        for which the Obligor has been directed to make
all payments to a Lock-Box Account which is subject to a Lock-Box Agreement;

 

(xxiii)                     which are not “bill and hold” Receivables, unless
(A) the applicable Originator has received a letter from the applicable Obligor
identifying the goods relating to such Receivables and stating that such Obligor
accepts such goods, (B) such goods have been placed in a gated area on the
premises of such Originator that does not contain any goods owned by such
Originator and (C) such Originator has fulfilled all of its obligations under
the applicable Contract with respect to such goods and such Receivables (and,
without limiting the generality of the foregoing, such Originator has no
delivery obligation with respect to such goods);

 

(xxiv)                    which are not payable in installments; and

 

I-10

--------------------------------------------------------------------------------


 

(xxv)                       for which the related goods have been shipped to the
applicable Obligor and for which the related services have been performed.

 

“Eligible Sales” means, for any Calculation Period, the sum of the Net
Outstanding Balances of all Pool Receivables that were originated during or
prior to the Calculation Period and were Eligible Receivables at any time during
the Calculation Period but were not Eligible Receivables during any previous
Calculation Period.

 

“Eligible Unapplied Cash and Credits” means the sum of (i) all cash and non-cash
credits not applied to any Obligor, and the sum of (ii) for each Obligor, the
smaller of (a) the sum of all cash and non-cash credits applied to such Obligor
but not yet applied to any particular Receivable, or (b) the sum of the Net
Outstanding Balance of all Eligible Receivables for which such Obligor is the
Obligor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means with respect to any Person, at any time, each trade or
business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Rate” means, for any Yield Period, an interest rate per annum
(rounded upward to the nearest 1/100th of 1%) determined pursuant to the
following formula:

 

Eurodollar Rate =

 

 

 

              LIBOR              

 

 

 

 

1.00 - Eurodollar Reserve Percentage     

 

 

 

Where,

 

“Eurodollar Reserve Percentage” means, for any Yield Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/100th of 1%)
in effect with respect to any Program Support Provider on the date LIBOR for
such Yield Period is determined under regulations issued from time to time by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to “Eurocurrency” funding (currently referred to as “Eurocurrency
liabilities”) having a term comparable to such Yield Period; and

 

“Excess Concentration” means, for any Parent Obligor Pool, the amount by which
the sum of the Net Outstanding Balances, or portions thereof, of the Eligible
Receivables in such Parent Obligor Pool exceeds an amount equal to:  (a) the
Concentration Percentage for such

 

I-11

--------------------------------------------------------------------------------


 

Parent Obligor multiplied by (b) the Outstanding Balance of all Receivables then
in the Receivables Pool.

 

“Excluded Receivable” means a Receivable (a) the Obligor of which is a resident
of Quebec, Canada, (b) the Obligor of which is a resident of any country other
than Canada or the United States, or (c) the Obligor of which is the United
States Federal Government; provided that the determination as to whether a
Receivable is an Excluded Receivable shall be made only at the time that such
Receivable was transferred to the Seller pursuant to the Purchase and Sale
Agreement.

 

“Facility Termination Date” means the earliest of (a) the fifth anniversary of
the Closing Date, (b) the declaration or occurrence of the Facility Termination
Date pursuant to Section 2.2 of the Agreement, (c) the Purchase and Sale
Termination Date, and (d) the current scheduled termination date of the
commitments of the Liquidity Banks under the Liquidity Agreement with respect to
this Agreement.

 

“Federal Funds Rate” means, for any period, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)”. If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotation”) for such day under the caption “Federal Funds Effective Rate.”  If
on any relevant day the appropriate rate for such previous day is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate
for such day will be the arithmetic mean as determined by the Agent of the rates
for the last transaction in overnight Federal funds arranged prior to 9:00 a.m.
(New York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” has the meaning set forth in Section 1.5 of the Agreement.

 

“Finacity” means Finacity Corporation, a Delaware corporation.

 

“Final Payout Date” means the date following the Facility Termination Date on
which no Investment or Discount in respect of the Participation under the
Agreement shall be outstanding and all other amounts then due and payable by the
Originators, the Seller or the Servicer to the Purchaser, the Agent or any other
Indemnified Party or Affected Person under the Transaction Documents shall have
been paid in full.

 

“Foodservice Business” means the Foodservice business segment as described in
Part 1, Item I of Form 10-K filed by Manitowoc with the United States Securities
and Exchange Commission for the fiscal year ended December 31, 2005.

 

I-12

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means any nation or government, any state, municipal or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, any court or arbitrator, and any accounting board or authority
(whether or not a part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic. Without limiting the foregoing, Governmental
Authority shall include any Person owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

 

“Group A Obligor” means any Obligor that has a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from
S&P,  a rating of “AA-” or better by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Aa3”or better by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities; provided that
if an Obligor is not rated by S&P but is rated by Moody’s, then such Obligor
shall be deemed to be a Group D Obligor, and if an Obligor is not rated by
Moody’s but is rated by S&P, then such Obligor shall be deemed to be a Group D
Obligor.

 

“Group B Obligor” means any Obligor that is not a Group A Obligor, and has a
short-term rating of at least:  (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of  “A-” or better by S&P on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P-2”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A3” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities; provided that if an Obligor is not rated by
S&P but is rated by Moody’s, then such Obligor shall be deemed to be a Group D
Obligor, and if an Obligor is not rated by Moody’s but is rated by S&P, then
such Obligor shall be deemed to be a Group D Obligor.

 

“Group C Obligor” means any Obligor that is neither a Group A Obligor nor a
Group B Obligor, and has a short-term rating of at least:  (a) “A-3” by S&P, or
if such Obligor does not have a short-term rating from S&P, a rating of “BBB-”
or better by S&P on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa3” or better by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities; provided that if an
Obligor is not rated by S&P but is rated by Moody’s, then such Obligor shall be
deemed to be a Group D Obligor, and if an Obligor is not rated by Moody’s but is
rated by S&P, then such Obligor shall be deemed to be a Group D Obligor.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, nor a Group B
Obligor, nor a Group C Obligor.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

 

I-13

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidations, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

 

“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
dated as of December 21, 2006 among Manitowoc, the Originators party thereto,
the Seller, the Agent and JPMorgan Chase Bank, N.A.

 

“Investment” means the amount paid to the Seller in respect of the Participation
or any portion thereof by the Purchaser pursuant to the Agreement as such amount
may be reduced from time to time by Collections distributed and applied on
account of such Investment pursuant to Section 1.4(d) of the Agreement. If such
Investment shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Investment shall be increased by the amount of such rescinded or
returned distribution, as though it had not been made.

 

“Joinder Agreement” means a joinder agreement entered into by the Seller and a
Person becoming an Originator pursuant to Section 4.3 of the Purchase and Sale
Agreement.

 

“LIBOR” means the rate of interest per annum (i) for deposits in U.S. dollars
for a period equal to such Yield Period which appears on Telerate Page 3750 or
(ii) if such rate does not appear on Telerate Page 3750, determined by the
Liquidity Agent to be the arithmetic mean (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates of interest per annum notified to the
Liquidity Agent as the rate of interest at which dollar deposits in the
approximate amount of the Investment associated with such Yield Period would be
offered to major banks in the London interbank market at their request, in each
case at or about 11:00 a.m. (London time) on the second Business Day prior to
the commencement of such Yield Period.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, claim,
charge, security interest or encumbrance of any kind, any other type of
preferential arrangement in respect of such Property having the effect of a
security interest or any filing consented to by any Company of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority consented to by any
Company, including any easement, right-of-way or other encumbrance on title to
Real Property, and any agreement to give any of the foregoing.

 

“Liquidity Agent” means NORD/LB in its capacity as Liquidity Agent pursuant to
the Liquidity Agreement.

 

“Liquidity Agreement” means that certain Liquidity Asset Purchase Agreement
dated as of July 31, 2000 and the Liquidity Asset Purchase Agreement dated as of
December 21, 2006 pertaining to this Agreement, in each case entered into among
the Purchaser and the other parties

 

I-14

--------------------------------------------------------------------------------


 

thereto, as amended, amended and restated, supplemented or otherwise modified
from time to time.

 

“Liquidity Bank” has the meaning set forth in Section 5.3(b) of the Agreement.

 

“Lock-Box Account” means each account maintained at a bank or other financial
institution for the purpose of receiving Collections.

 

“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Agent, among an Originator, the Seller, a Lock-Box Bank, and the Agent and
such other Persons as may be acceptable to the Agent.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

 

“Loss Horizon” means the number five (5).

 

“Loss Horizon Lookback Period” means, for any day, the Calculation Period
preceding the Calculation Period containing the Cutoff Date by a number, equal
to the Loss Horizon, of Calculation Periods.

 

“Loss Horizon Ratio” means, for any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Eligible Sales
during the Default Horizon Calculation Period, divided by (ii) the Net Eligible
Pool Balance as of such date.

 

“Loss Reserve Percentage” means, on any Settlement Date (and any subsequent date
until the following Settlement Date), the result of (i) the Loss Reserve Stress
Factor times (ii) the highest average of the Default Ratios for any three
consecutive Calculation Periods from among the twelve most recent such averages
prior to such Settlement Date, multiplied by (iii) the Loss Horizon Ratio.

 

“Loss Reserve Stress Factor” means the number two (2).

 

“M&T” means Manufacturers and Traders Trust Company.

 

“M&T Account” means an account of Grove U.S. L.L.C. held at M&T and identified
in Schedule II to the Agreement.

 

“M&T Account Collections” means Collections received in or deposited in the M&T
Account.

 

“Manitowoc” has the meaning set forth in the preamble to the Agreement.

 

“Material Adverse Effect” means, with respect to any event or circumstance and
any Person, a material adverse effect on:

 

I-15

--------------------------------------------------------------------------------


 

(i)                                     the business, operations, assets,
financial condition or other condition of the Seller, any Originator or the
Servicer;

 

(ii)                                  the ability of the Seller, any Originator
or the Servicer (if it is Manitowoc or an Affiliate of Manitowoc) to perform its
obligations under the Transaction Documents to which it is a party or the
performance of any such obligations;

 

(iii)                               the validity or enforceability of any
portion of, or collectibility of amounts payable under, the Agreement or any
other Transaction Document;

 

(iv)                              the rights and remedies of the Purchaser, the
Agent, any Program Support Provider or any of their respective Affiliates under
the Agreement or any other Transaction Document;

 

(v)                                 the status, existence, perfection, priority
or enforceability of the Seller’s or Purchaser’s interest in the Pool
Receivables, Contracts, or Related Security; or

 

(vi)                              the validity, enforceability or collectibility
of a material portion of the Pool Receivables.

 

“Monthly Report” means a report, in substantially the form of Annex C hereto,
furnished by the Servicer to the Agent pursuant to paragraph (l)(iii) and
(l)(iv) of Exhibit IV to the Agreement.

 

“Monthly Reporting Date” means the Business Day immediately following the 14th
calendar day of each calendar month.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Net Eligible Pool” means, on any date of calculation, a set, determined by the
Servicer of Eligible Receivables (or portions thereof) then in the Receivables
Pool, provided that such set has (a) no Excess Concentrations, and (b) no
Receivables due more than sixty (60) days thereafter.

 

“Net Eligible Pool Balance” means, at any time, (a) the sum of the Net
Outstanding Balances of the Receivables in the Net Eligible Pool minus (b) the
sum of (i) Eligible Unapplied Cash and Credits, (ii) the amount by which (A) the
sum of the Net Outstanding Balances of the Receivables in the Net Eligible Pool
having due dates that have been adjusted and that have been outstanding for more
than ninety (90) days from their original due dates, exceeds (B) an amount equal
to five percent (5%) of the Net Outstanding Balances of the Receivables in the
Net Eligible Pool, (iii) the amount by which (A) the sum of the Net Outstanding
Balances of the Receivables in the Net Eligible Pool for which the Obligors are
Governmental Authorities (excluding the United States Federal Government)
exceeds (B) an amount equal to five percent (5%) of the Net Outstanding Balances
of the Receivables in the Net Eligible Pool, and (iv) the amount by which
(A) the sum of the Net Outstanding Balances of the Receivables in the Net
Eligible Pool for

 

I-16

--------------------------------------------------------------------------------

 


 

which the Obligors are residents of Canada exceeds (B) an amount equal to five
percent (5%) of the Net Outstanding Balances of the Receivables in the Net
Eligible Pool.

 

“Net Outstanding Balance” means, for any Receivable, at any time, (i) the
Outstanding Balance of such Receivable reduced by the amount of any and all
available, unused discounts or credits relating to such Receivable, provided
that the result is greater than zero, or (ii) zero, otherwise.

 

“NORD/LB” is defined in the preamble to the Agreement.

 

“Note Issuer” means (a) the Purchaser, (b) any Affiliate of the Purchaser,
(c) any Liquidity Bank, (d) any other Program Support Provider, or (e) any
Person which is (x) in the business of issuing Notes and (y) associated with or
administered by the Agent or any Affiliate of the Agent.

 

“Notes” means with regard to this Agreement, short-term promissory notes issued
or to be issued by any Note Issuer to fund its investments in accounts
receivable or other financial assets.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Originators” means each of the Persons from time to time party to the Purchase
and Sale Agreement as “Originators” (including Persons that become a party to
the Purchase and Sale Agreement as “Originators” pursuant to a Joinder
Agreement).

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent Obligor” means any Obligor so designated by the Servicer; provided  that
each Obligor must be either a Parent Obligor or an Affiliate Obligor but not
both.

 

“Parent Obligor Pool” means, for any Parent Obligor, all Receivables in the
Receivables Pool owed either by such Parent Obligor or by any Affiliate Obligor
of such Parent Obligor.

 

“Participation” means, at any time, the undivided percentage ownership interest
in (i) each and every Pool Receivable now existing or hereafter arising,
(ii) all Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security. Such undivided percentage interest shall be computed as

 

I + TR + DR + SFR + CFR
NEPB + C

 

where:

 

I-17

--------------------------------------------------------------------------------


 

I                                                                         
=          the Investment of the Participation at the day of computation.

 

TR                                                              =          the
Total Reserve as of two Business Days prior to the day of computation.

 

DR                                                             =          the
Discount Reserve of the Participation at the day of computation.

 

SFR                                                        =          the
Servicing Fee Reserve of the Participation at the day of computation.

 

CFR                                                       =          the
Commitment Fee Reserve at the day of computation.

 

NEPB                                               =          the Net Eligible
Pool Balance as of two Business Days prior to the day of computation.

 

C                                                                     
=          Cash in the Collection Account at the close of the Business Day prior
to the day of computation.

 

The Participation shall be determined from time to time pursuant to the
provisions of Section 1.3 of the Agreement.

 

“Payment” means, any amount paid or released to the Seller pursuant to
Section 1.2 and/or Section 1.4 of the Agreement.

 

“Payment Date” is defined in Section 2.2 of the Purchase and Sale Agreement.

 

“Permitted Investments” means with respect to any of the funds in the Lock-Box
Accounts or the Collection Account which are invested, (a) certificates of
deposit that are not represented by instruments, have a maturity of one week or
less and are issued by the Collection Account Bank (with respect to the
investment of funds in the Collection Account) or NORD/LB, in either case issued
by an institution having a rating no lower than the respective ratings assigned
by each of the Rating Agencies to the Notes, (b) direct obligations of the
United States of America, or of any agency thereof, or obligations guaranteed as
to principal and interest by the United States of America, or by any agency
thereof, in either case maturing not more than sixty (60) days from the date of
acquisition thereof by such Person, (c) time deposits, certificates of deposit
or bankers’ acceptances (including Eurodollar deposits) issued by any bank or
trust company organized under the laws of the United States of America or any
state thereof and having capital, surplus and undivided profits of at least five
hundred million dollars ($500,000,000) and a deposit rating of A/A-1 or better
by S&P and A2/P-1 or better by Moody’s, (d) commercial paper rated A-1 or better
by S&P and P-1 or better by Moody’s maturing not more than sixty (60) days from
the date of acquisition thereof by such Person, (e) repurchase obligations with
a term of not more than thirty (30) days for underlying securities of the types
described in clause (c) above, (f) securities with maturities of sixty (60) days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated at least A by S&P and A by
Moody’s, or (g) money market mutual funds that invest primarily in

 

I-18

--------------------------------------------------------------------------------


 

the foregoing items, such funds coming from an institution having a rating no
lower than the respective ratings assigned by each of the Rating Agencies to the
Notes; provided, however, that the Agent (on behalf of the Purchaser) may, from
time to time, upon three (3) Business Days’ prior written notice to the
Servicer, remove from the scope of “Permitted Investments” certificates of
deposit of any such bank(s) and specify to be within such scope, certificates of
deposit of any other bank that has a rating of at least A-1 by S&P and P-1 by
Moody’s.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Investment” means each portion of the Investment pursuant to which
the Discount with respect thereto is calculated by reference to a different
interest rate.

 

“Prime Rate” is defined in the Purchase and Sale Agreement.

 

“Program Support Provider” means and includes any Liquidity Bank and any other
or additional Person (other than any customer of the Purchaser) now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, the Purchaser or issuing a letter of credit,
surety bond or other instrument to support any obligations arising under or in
connection with the Purchaser’s securitization program.

 

“Program Support Agreement” means and includes the Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for the
issuance of one or more letters of credit for the account of the Purchaser, the
issuance of one or more surety bonds for which the Purchaser is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by the Purchaser to any Program Support Provider of the Participation
(or portions thereof) and/or the making of loans and/or other extensions of
credit to the Purchaser in connection with the Purchaser’s securitization
program, together with any letter of credit, surety bond or other instrument
issued thereunder.

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including ownership interests of any Person.

 

“Purchase and Sale Agreement” means the Amended and Restated Purchase and Sale
Agreement, dated as of December 21, 2006, among the Originators and the Seller,
as the same may be modified, supplemented, amended and amended and restated from
time to time in accordance with the Agreement and the Purchase and Sale
Agreement.

 

“Purchase and Sale Termination Date” is defined in Section 1.4 of the Purchase
and Sale Agreement.

 

I-19

--------------------------------------------------------------------------------


 

“Purchase and Sale Termination Event” is defined in Section 8.1 of the Purchase
and Sale Agreement.

 

“Purchase Limit” means the lesser of (i) ninety million dollars ($90,000,000),
as such amount may be reduced pursuant to Section 1.1(b) of the Agreement and
(ii) the aggregate of the commitments, if any, of all then existing Liquidity
Banks under the Liquidity Agreement relating to this Agreement. References to
the unused portion of the Purchase Limit means, at any time, the Purchase Limit
minus the then outstanding Investment of the Participation under the Agreement.

 

“Purchase Price” is defined in Section 2.2 of the Purchase and Sale Agreement.

 

“Purchase Report” is defined in Section 2.1 the Purchase and Sale Agreement.

 

“Purchaser” has the meaning set forth in the preamble to the Agreement.

 

“Purchaser’s Account” means the account (account number 507-944941) of the
Purchaser maintained at the office of JPMorgan Chase Bank in New York, New York
(ABA# 021-000-021), or such other account as may be so designated in writing by
the Agent to the Seller and the Servicer.

 

“Rate Variance Factor” means two (2); provided, that the “Rate Variance Factor”
may be changed from time to time by the Agent (if such change is necessary or
desirable in the reasonable credit judgment of the Agent) upon at least five
Business Days’ prior written notice to the Servicer; provided, further, that the
Agent may not decrease the “Rate Variance Factor” below two (2) without the
prior written consent of each Rating Agency.

 

“Rating Agencies” means Moody’s and S&P.

 

“Receivable” means any indebtedness and other obligations owed to an Originator
or the Seller or any right of any Originator or the Seller to payment from or on
behalf of an Obligor, whether constituting an account, chattel paper, instrument
or general intangible, arising in connection with the sale of goods or the
rendering of services by any Originator relating to the cranes and related
products business or the foodservice and related products business of such
Originator, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges with respect thereto. Indebtedness and other
obligations arising from any one transaction, including, without limitation,
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of the indebtedness and other obligations arising from any other transaction.

 

“Receivables Pool” means at any time all of the then outstanding Receivables in
which the Seller has an interest (and, for avoidance of doubt, shall not include
the Excluded Receivables).

 

“Related Rights” is defined in Section 1.1 of the Purchase and Sale Agreement.

 

I-20

--------------------------------------------------------------------------------


 

“Related Security” means, with respect to any Receivable:

 

(i)                                     all of the Seller’s and any Originator’s
interest in any goods (including returned goods), and documentation or title
evidencing the shipment or storage of any goods (including returned goods),
relating to any sale giving rise to such Receivable;

 

(ii)                                  all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto; and

 

(iii)                               all guaranties, indemnities, insurance and
other agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable whether pursuant to the Contract related
to such Receivable or otherwise.

 

“Remaining Maturity” means, for any day, for any Receivable in the Receivables
Pool, (i) if such Receivable is a Defaulted Receivable, the number zero, or
(ii) otherwise, the lesser of (a) the number of days until such Receivable would
become a Defaulted Receivable if it remained unpaid and (b) one hundred fifty
(150).

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

“Responsible Officer” means the Chief Executive Officer of the Seller or the
Servicer, as the case may be, or the President of the Seller or the Servicer, as
the case may be, or, with respect to financial matters, the Chief Financial
Officer of Manitowoc, any Vice President-Finance or Treasurer (or an equivalent
officer); it being understood, that for purposes of this definition if the
Seller or Servicer, as applicable, does not have or no longer has an officer
with one of the titles set forth above, a “Responsible Officer” for purposes of
this Agreement and the other Transaction Documents shall be the officer or
officers of the Seller or Servicer, as applicable, designated to perform the
duties of the officers described above.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Seller” has the meaning set forth in the preamble to the Agreement.

 

“Servicer” has the meaning set forth in the preamble to the Agreement.

 

“Servicer Default” means any of the following:

 

I-21

--------------------------------------------------------------------------------


 

(a)                                  the Servicer shall fail to make when due
any payment or deposit to be made by it under the Agreement or any other
Transaction Document and such failure shall continue unremedied for two Business
Days; or

 

(b)                                 Manitowoc (or any Affiliate thereof) shall
fail to transfer to any successor Servicer when required any rights, pursuant to
the Agreement, which Manitowoc (or such Affiliate) then has as Servicer; or

 

(c)                                  Any representation or warranty or
certification made or deemed made by the Servicer (or any of its officers) under
or in connection with the Agreement or any other Transaction Document or any
information or report delivered by the Servicer pursuant to the Agreement shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; or

 

(d)                                 The Servicer shall fail to perform or
observe any of the covenants set forth in clause (s) (Financial Covenants) of
Exhibit IV to the Agreement; or

 

(e)                                  The Servicer shall fail to perform or
observe any other term, covenant or agreement contained in the Agreement or any
other Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for thirty (30) days after the Servicer has
notice or knowledge thereof (or, with respect to a failure to deliver the
Monthly Report pursuant to the Agreement or the daily report pursuant to
Section 4.2(b) of the Agreement, such failure shall remain unremedied for two
(2) Business Days); or

 

(f)                                    The Servicer shall fail to pay any
principal of or premium or interest on any of its Debt which is outstanding in a
principal amount of at least ten million dollars ($10,000,000) in the aggregate
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt; or any other event shall occur or
condition shall exist under any agreement, mortgage, indenture or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement, mortgage, indenture or instrument, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof; or

 

(g)                                 The Servicer shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally as such debts become due, or shall make a general assignment
for the benefit of creditors; or any proceeding shall be instituted by or
against the Servicer seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, receivership,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or

 

I-22

--------------------------------------------------------------------------------


 

other similar official for it or for any substantial part of its property and,
in the case of any such proceeding instituted against it (but not instituted by
it), either (a) such proceeding shall remain undismissed or unstayed for a
period of sixty (60) days, or (b) in any such proceeding, there is entered an
order for relief against, or there is appointed a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property;
or the Servicer shall take any corporate action to authorize any of the actions
set forth above in this paragraph (g); or

 

(h)                                 In the judgment of the Agent, there shall
have occurred a material adverse change in (x) the ability of the Servicer to
adequately service the Receivables or (y) the ability of the Purchaser to
enforce or otherwise realize upon its interest in the Receivables or the
Collections.

 

“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.

 

“Servicing Fee Reserve” at any time means the sum of (i) the unpaid Servicing
Fee accrued to such time, plus (ii) an amount equal to (a) the aggregate
Outstanding Balance of Pool Receivables at the time of computation multiplied by
(b) the product of (x) one percent (1%) and (y) a fraction having two (2) times
the Days Sales Outstanding as its numerator and three hundred sixty (360) as its
denominator.

 

“Settlement Date” means the second (2nd) Business Day following each Monthly
Reporting Date.

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)                                     the fair value and present fair saleable
value of such Person’s total assets is, on the date of determination, greater
than such Person’s total liabilities (including contingent and unliquidated
liabilities) at such time;

 

(ii)                                  the fair value and present fair saleable
value of such Person’s assets is greater than the amount that will be required
to pay such Person’s probable liability on its existing debts as they become
absolute and matured (“debts,” for this purpose, includes all legal liabilities,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed, or
contingent);

 

(iii)                               such Person is and shall continue to be able
to pay all of its liabilities as such liabilities mature; and

 

(iv)                              such Person does not have unreasonably small
capital with which to engage in its current and in its anticipated business.

 

For purposes of this definition:

 

(A)                              the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability;

 

I-23

--------------------------------------------------------------------------------


 

(B)                                the “fair value” of an asset shall be the
amount which may be realized within a reasonable time either through collection
or sale of such asset at its regular market value;

 

(C)                                the “regular market value” of an asset shall
be the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to Purchase such asset under
ordinary selling conditions; and

 

(D)                               the “present fair saleable value” of an asset
means the amount which can be obtained if such asset is sold with reasonable
promptness in an arm’s-length transaction in an existing and not theoretical
market.

 

“Spike Factor” means on any Settlement Date (and any subsequent date until the
following Settlement Date), the product of (i) the excess, if any, of (a) the
highest Dilution Ratio for any Calculation Period during the twelve most recent
Calculation Periods over (b) the arithmetic average of the Dilution Ratios for
such twelve months, times (ii)(a) the highest Dilution Ratio for any Calculation
Period during the twelve most recent Calculation Periods, divided by (b) the
arithmetic average of the Dilution Ratios for such twelve months.

 

“Stated Termination Date” means the then current scheduled termination date of
the commitments of the Liquidity Banks under the Purchase Commitment Agreement
referred to in the definition of Liquidity Agreement, as such date may be
extended from time to time in the sole discretion of the Liquidity Banks.

 

“Sub-Servicer” shall have the meaning set forth in Section 4.1(d) of the
Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
Unless the context clearly requires otherwise, all references to any Subsidiary
means a Subsidiary of Manitowoc.

 

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person after subtracting therefrom the aggregate amount of such Person’s
intangible assets, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names, copyrights, service marks and brand
names.

 

“Termination Date” means the earlier of (i) the Business Day which the Seller so
designates by notice to the Agent at least thirty (30) days in advance and
(ii) the Facility Termination Date.

 

I-24

--------------------------------------------------------------------------------


 

“Termination Day” means (i) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied and (ii) each day
which occurs on or after the Termination Date.

 

“Termination Discount” means, on any date, an amount equal to the product of
(i) the Investment on such date, times (ii) LIBOR times (iii) one and
one-quarter (1.25), times (iv) a fraction having as its numerator the Average
Remaining Maturity at such time and three hundred sixty (360) as its
denominator.

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

 

“Termination Fee” means, for any Yield Period, the amount, if any, by which
(i) the additional Discount (calculated without taking into account any
Termination Fee or any shortened duration of such Yield Period pursuant to
clause (iii) of the definition thereof) which would have accrued during such
Yield Period on the reductions of Investment of the Participation relating to
such Yield Period had such reductions remained as Investment, exceeds (ii) the
income, if any, received by the Purchaser from the Purchaser investing the
proceeds of such reductions of Investment, as determined by the Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

 

“Total Reserve” means (a) the greater of the Total Reserve Percentage and
fifteen percent (15%) multiplied by (b) the Net Eligible Pool Balance.

 

“Total Reserve Percentage” means the greater of (i) the sum of (a) the Loss
Reserve Percentage and (b) the Dilution Reserve Percentage or (ii) the sum of
(a) the Concentration Component and (b) the Dilution Component.

 

“Transaction Documents” means the Agreement, the Fee Letter, the Purchase and
Sale Agreement, each Company Note, the Lock-Box Agreements, the Collection
Account Agreement, the Intercreditor Agreement, the Liquidity Agreement, the
Bond Administration Agreement, each Joinder Agreement and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with the
Agreement, in each case as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“United States Federal Government” means the government of the United States of
America, and any body or entity exercising executive, legislative, judicial,
regulatory or administrative functions of the government of the United States of
America. For avoidance of doubt, this definition includes, without limitation,
agencies of the government of the United States of America that are subject to
the Federal Assignment of Claims Act.

 

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

 

I-25

--------------------------------------------------------------------------------


 

“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“Utilization Fee” has the meaning set forth in the Fee Letter.

 

“Utilization Fee Rate” has the meaning set forth in the Fee Letter.

 

“Variable Dilution” means any Dilution other than Contractual Dilution.

 

“Yield Period” means, with respect to each Portion of Investment:

 

(a)                                  initially the period commencing on the date
of any purchase pursuant to Section 1.2 of the Agreement and ending such number
of days as the Agent shall select (subject to the proviso set forth in the
fourth sentence of Section 1.2(a) of the Agreement), up to ninety (90) days
after such date; and

 

(b)                                 thereafter each period commencing on the
last day of the immediately preceding Yield Period for such Portion of
Investment and ending such number of days (not to exceed ninety (90) days) as
the Agent (subject to the proviso set forth in the fourth sentence of
Section 1.2(a) of the Agreement) shall select; provided, that

 

(i)                                     any Yield Period (other than of one day)
which would otherwise end on a day which is not a Business Day shall be extended
to the next succeeding Business Day;

 

(ii)                                  in the case of any Yield Period of one
day, (A) if such Yield Period is the initial Yield Period for a purchase
pursuant to Section 1.2 of the Agreement, such Yield Period shall be the day of
such purchase; (B) any subsequently occurring Yield Period which is one day
shall, if the immediately preceding Yield Period is more than one day, be the
last day of such immediately preceding Yield Period, and, if the immediately
preceding Yield Period is one day, be the day next following such immediately
preceding Yield Period; and (C) if such Yield Period occurs on a day immediately
preceding a day which is not a Business Day, such Yield Period shall be extended
to the next succeeding Business Day; and

 

(iii)                               in the case of any Yield Period for any
Portion of  Investment which commences before the Termination Date and would
otherwise end on a date occurring after the Termination Date, such Yield Period
shall end on such Termination Date and the duration of each Yield Period which
commences on or after the Termination Date shall be of such duration as shall be
selected by the Agent.

 

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

I-26

--------------------------------------------------------------------------------


 

EXHIBIT II

 

CONDITIONS OF PURCHASES

 

1.                                       Conditions Precedent to Initial
Purchase. The initial purchase under the Agreement is subject to the conditions
precedent that the Agent shall have received on or before the date of such
purchase the following, each in form and substance (including the date thereof)
satisfactory to the Agent:

 

(a)                                  Counterparts of the Agreement, the Fee
Letter and the other Transaction Documents, signed by the parties thereto.

 

(b)                                 Certified copies of (i) the resolutions of
the Board of Directors of each of the Seller, the Servicer and the Originators
authorizing the execution, delivery, and performance by the Seller, the Servicer
and the Originators of the Transaction Documents to which they are a party,
(ii) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Transaction
Documents and (iii) the certificate of incorporation and by-laws (or other
constituent documents) of the Seller, the Servicer and the Originators.

 

(c)                                  A certificate of the Secretary or Assistant
Secretary of each of the Seller, the Servicer and the Originators certifying the
names and true signatures of its officers authorized to sign the Agreement and
the other Transaction Documents to which it is a party. Until the Agent receives
a subsequent incumbency certificate from the Seller, the Servicer and the
Originators in form and substance satisfactory to the Agent, the Agent shall be
entitled to rely on the last such certificate delivered to it by the Seller, the
Servicer and the Originators, as the case may be.

 

(d)                                 UCC financing statements, duly filed on or
before the date of such initial purchase under the UCC of all jurisdictions that
the Agent may deem necessary or desirable in order to perfect the interests of
the Purchaser contemplated by the Agreement and other Transaction Documents.

 

(e)                                  UCC financing statements, if any, necessary
to release or assign to the Purchaser all security interests and other rights of
any Person in the Receivables (other than Excluded Receivables), Contracts or
Related Security previously granted by the Seller or any Originator.

 

(f)                                    Completed UCC requests for information,
dated on or before the date of such initial purchase, listing all effective
financing statements filed in the jurisdictions referred to in
subsection (e) above that name the Seller or any Originator as debtor, together
with copies of such other financing statements (none of which shall cover any
Receivables, Contracts or Related Security), and similar search reports with
respect to federal tax liens and liens of the Pension Benefit Guaranty
Corporation in such jurisdictions as the Agent may request, showing no such
liens on any of the Receivables, Contracts or Related Security.

 

(g)                                 Copies of executed (i) Lock-Box Agreements
with the Lock-Box Banks and (ii) the Collection Account Agreement with the
Collection Account Bank.

 

II-1

--------------------------------------------------------------------------------


 

(h)                                 Favorable opinions of Quarles & Brady LLP,
in form and substance acceptable to the Agent, as to corporate, enforceability,
UCC and such other matters (including absence of conflict with the Credit
Agreement) as the Agent may reasonably request.

 

(i)                                     Favorable opinions of Quarles & Brady
LLP, in form and substance acceptable to the Agent, as to true sale and
non-consolidation matters.

 

(j)                                     A pro-forma Monthly Report.

 

(k)                                  Evidence (i) of the execution and delivery
by each of the parties thereto of the Purchase and Sale Agreement and all
documents, certificates (including, if applicable, the certificate referred to
in Section 4.1(i) of the Purchase and Sale Agreement), agreements and
instruments contemplated thereby (which evidence shall include copies, either
original or facsimile, of each of such certificates (including the certificate
referred to in Section 4.1(i) of the Purchase and Sale Agreement), documents,
instruments and agreements), (ii) that each of the conditions precedent to the
execution and delivery of the Purchase and Sale Agreement has been satisfied to
the Agent’s satisfaction, and (iii) that the initial purchases under the
Purchase and Sale Agreement have been consummated.

 

(l)                                     Evidence of payment by the Seller of all
accrued and unpaid fees (including the “Structuring Fee” contemplated by the Fee
Letter), costs and expenses to the extent then due and payable on the date
thereof, together with Attorney Costs of the Agent to the extent invoiced prior
to or on such date, plus such additional amounts of Attorney Costs as shall
constitute the Agent’s reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings; including any such costs, fees
and expenses arising under or referenced in Section 5.4.

 

(m)                               Good standing certificates with respect to the
Seller, the Originators and the Servicer issued by the Secretaries of State (or
comparable office) of the States of such Person’s organization.

 

(n)                                 In the event that any lender, purchaser or
agent under any debt or purchase facility to which an Originator or the Servicer
is a party must consent to the execution, delivery or performance of the
Transaction Documents by such Originator or the Servicer, or to the consummation
of any of the transactions contemplated thereby, evidence that such consent has
been obtained.

 

(o)                                 Internal credit approval of NORD/LB with
respect to the transactions contemplated hereby.

 

(p)                                 Confirmation from the Rating Agencies to the
effect that the Purchaser’s entry into this Agreement will not result in a
reduction of the ratings of such Notes.

 

(q)                                 Such other approvals, opinions or documents
as the Agent may reasonably request.

 

II-2

--------------------------------------------------------------------------------


 

In addition, the initial purchase under the Agreement is subject to the
condition precedent that the Agent shall be satisfied with its due diligence
with respect to the Seller, the Servicer and the Originators.

 

2.                                       Conditions Precedent to All Payments.
Each Payment shall be subject to the further conditions precedent that:

 

(a)                                  in the case of each Payment (other than
(1) the initial Payment under the Agreement and (2) a Payment out of Collections
pursuant to Section 1.4(b)(ii) and (iii) of the Agreement), the Agent shall have
received, by the time of such Payment, in form and substance satisfactory to the
Agent, (x) a completed Monthly Report with respect to the period ending on the
close of business on the Business Day immediately preceding the date of the
applicable notice pursuant to Section 1.2(a) of the Agreement and a completed
Monthly Report with respect to the calendar month ended immediately prior to the
date of such Payment, and (y) all other reports and information required to be
delivered under this Agreement by the Seller or the Servicer; and

 

(b)                                 on the date of such Payment the following
statements shall be true (and acceptance of the proceeds of such Payment shall
be deemed a representation and warranty by the Seller that such statements are
then true):

 

(i)                                     the representations and warranties
contained in Exhibit III and Exhibit VI to the Agreement are true and correct on
and as of the date of such Payment as though made on and as of such date;

 

(ii)                                  each of the Originators, the Servicer and
the Seller shall have performed and observed all terms, covenants and agreements
contained in this Agreement or any other Transaction Document on its part to be
performed or observed;

 

(iii)                               without limiting the foregoing, no event has
occurred and is continuing, or would result from such Payment or from the
application of proceeds therefrom, that constitutes a Termination Event or an
Unmatured Termination Event;

 

(iv)                              without limiting the foregoing, the
Participation shall not exceed one hundred percent (100%);

 

(v)                                 without limiting the foregoing, the Internal
Revenue Service shall not have filed notice of a lien pursuant to Section 6323
of the Internal Revenue Code with regard to any asset of the Seller or any
Originator, and the Pension Benefit Guaranty Corporation shall not have filed
notice of a lien pursuant to Section 4068 of ERISA with regard to any assets of
the Seller or any Originator, unless, in either case, such lien shall have been
released prior to the date of such Payment;

 

(vi)                              the Facility Termination Date shall not have
occurred; and

 

II-3

--------------------------------------------------------------------------------


 

(vii)                           after giving effect to such Payment, the
aggregate outstanding Investment shall not exceed the Purchase Limit.

 

II-4

--------------------------------------------------------------------------------


 

EXHIBIT III

 

REPRESENTATIONS AND WARRANTIES

 

1.                                       Representations and Warranties of the
Seller. The Seller represents and warrants as follows:

 

(a)                                  The Seller is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Nevada, and is duly qualified to do business, and is in good standing, as a
foreign limited liability company in every jurisdiction where the nature of its
business requires it to be so qualified if any failure to be so qualified would
be reasonably likely to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
the Seller of the Agreement and the other Transaction Documents to which it is a
party, including the Seller’s use of the proceeds of purchases and
reinvestments, (i) are within the Seller’s limited liability company powers,
(ii) have been duly authorized by all necessary limited liability company action
on the part of the Seller, (iii) do not contravene or result in a default under
or conflict with (1) the Seller’s articles of organization or limited liability
company agreement, (2) any law, rule or regulation applicable to the Seller,
(3) any contractual restriction binding on or affecting the Seller or its
property or (4) any order, writ, judgment, award, injunction or decree binding
on or affecting the Seller or its property unless, in each case,  such
contravention, default or conflict could not reasonably be expected to have a
Material Adverse Effect, and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties. The Agreement
and the other Transaction Documents to which it is a party have been duly
executed and delivered by the Seller.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for the due execution, delivery and performance by the Seller
of the Agreement or any other Transaction Document to which it is a party other
than those previously obtained or UCC filings.

 

(d)                                 Each of the Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

 

(e)                                  The Seller is the legal and beneficial
owner of the Receivables purporting to be in the Receivables Pool and all
Related Security with respect thereto, free and clear of any Adverse Claim; upon
each purchase or reinvestment under the Agreement, the Purchaser shall acquire a
valid and enforceable perfected undivided percentage ownership interest, to the
extent of the Participation, in each Pool Receivable then existing or thereafter
arising, and in the Related Security and Collections and other proceeds with
respect thereto, free and clear of any Adverse Claim; the Agreement creates a
security interest in favor of the Purchaser in the items described in
Section 1.2(d) of the Agreement, and the Purchaser has a first priority
perfected security

 

III-1

--------------------------------------------------------------------------------


 

interest in such items, free and clear of any Adverse Claims. No effective
financing statement or other instrument similar in effect covering any Contract
or any Pool Receivable or the Related Security or Collections with respect
thereto or any Lock-Box Account is on file in any recording office, except those
filed in favor of the Seller and the Purchaser pursuant to this Agreement and
the other Transaction Documents (and those relating to security interests that
will be terminated or released on or prior to the Closing Date).

 

(f)                                    Each Monthly Report, information,
exhibit, financial statement, document, book, record or report furnished or to
be furnished at any time by or on behalf of the Seller to the Agent or the
Purchaser in connection with the Agreement is or will be accurate in all
material respects as of its date or as of the date so furnished, and no such
item contains or will contain any untrue statement of a material fact.

 

(g)                                 The principal place of business and chief
executive office (as such terms are used in the UCC) of the Seller and the
office where the Seller keeps its records concerning the Receivables are located
at the address referred to in Section 1(b) of Exhibit IV.

 

(h)                                 The names and addresses of all the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks and any lock-boxes or post office boxes relating to such Lock-Box
Accounts, are specified in Schedule II to the Agreement (except as otherwise
consented by the Agent in accordance with clause (i) of Exhibit IV to the
Agreement) and all such Lock-Box Accounts, lock-boxes and post office boxes are
subject to Lock-Box Agreements. All Obligors have been directed to make all
payments with respect to each Contract to such a Lock-Box Account or to such a
lock-box or post office box.

 

(i)                                     The Seller is not in violation of any
law, rule or regulation or of any order of any court, arbitrator or Governmental
Authority that could be reasonably be expected to have a Material Adverse
Effect.

 

(j)                                     No proceeds of any purchase or
reinvestment will be used by the Seller for any purpose that violates any
applicable law, rule or regulation, including, without limitation, Regulations
T, U or X of the Federal Reserve Board.

 

(k)                                  Each Receivable included in the calculation
of the Net Eligible Pool Balance is an Eligible Receivable as of the date of
such calculation.

 

(l)                                     No event has occurred and is continuing,
or would result from a purchase in respect of, or reinvestment in respect of,
the Participation or from the application of the proceeds therefrom, which
constitutes a Termination Event or an Unmatured Termination Event.

 

(m)                               The Seller has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable.

 

(n)                                 The Seller has complied with all of the
terms, covenants and agreements contained in the Agreement and the other
Transaction Documents.

 

(o)                                 The Seller’s complete corporate name is set
forth in the preamble to the Agreement, and the Seller does not use and has not
during the last six years used any other

 

III-2

--------------------------------------------------------------------------------


 

corporate name, trade name, doing-business name or fictitious name, and except
for names first used after the date of the Agreement and set forth in a notice
delivered to the Agent pursuant to Section 1(l)(vii) of Exhibit IV.

 

(p)                                 The Seller has filed or caused to be filed
all U.S. federal income tax returns and all other returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its Property and all other taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority (other than those the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
generally accepted accounting principles have been provided on the books of the
Seller).

 

(q)                                 The Seller is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(r)                                    The consolidated balance sheet of
Manitowoc as at December 31, 2005, a copy of which has been furnished to the
Agent, fairly presents the financial condition of Manitowoc in all material
respects, as at such date, and since the date of such balance sheet, there has
been no material adverse change in the financial condition of the Seller or
Manitowoc or the ability of the Seller or any Originator to perform their
material obligations under the Agreement or the other Transaction Documents to
which it is a party or the collectibility of the Pool Receivables, or which
affects the legality, validity or enforceability of the Agreement or the other
Transaction Documents.

 

(s)                                  There is no pending action, suit or
proceeding and, to the Seller’s knowledge, no threatened action, suit or
proceeding, affecting the Seller, the Servicer or any Originator before any
Governmental Authority or arbitrator which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or which
questions the validity of any of the transactions contemplated by any
Transaction Document.

 

(t)                                    The facts and assumptions relating to the
Seller set forth in the opinions rendered by Quarles & Brady LLP pursuant to
Exhibit II to the Agreement and relating to true sale and non-consolidation
matters, and in the officer’s certificates referred to in such opinions, are
true and correct in all material respects.

 

(u)                                 The Seller’s federal tax identification
number is 20-3841459.

 

(v)                                 The Seller is not in default under any of
its contractual obligations.

 

2.                                       Representations and Warranties of the
Servicer. The Servicer represents and warrants as follows:

 

(a)                                  The Servicer is a corporation duly
incorporated, validly existing and in active status under the laws of the State
of Wisconsin and is duly qualified to do business, and is in good standing, as a
foreign corporation in every jurisdiction where the nature of its business
requires it to be so qualified unless any failure to be so qualified would not
have a Material Adverse Effect.

 

III-3

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and performance by
the Servicer of the Agreement and the other Transaction Documents to which it is
a party, (i) are within the Servicer’s corporate powers, (ii) have been duly
authorized by all necessary corporate action on the part of the Servicer,
(iii) do not contravene or result in a default under or conflict with (1) the
Servicer’s charter or by-laws, (2) any law, rule or regulation applicable to the
Servicer, (3) any contractual restriction binding on or affecting the Servicer
or its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Servicer or its property, unless in each case such
continuation, default or conflict could not reasonably be expected to have a
Material Adverse Effect, and (iv) with respect to the Servicer, do not result in
or require the creation of any Adverse Claim upon or with respect to any of its
properties. Without limiting the foregoing, the transactions contemplated by the
Transaction Documents constitute a “Permitted Securitization” (as that term is
defined in the Credit Agreement). The Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Servicer.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for the due execution, delivery and performance by the
Servicer of the Agreement or any other Transaction Document to which it is a
party, other than those previously obtained.

 

(d)                                 Each of the Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of the Servicer enforceable against the Servicer in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditor’s rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

 

(e)                                  The consolidated balance sheets of the
Servicer and its subsidiaries as at December 31, 2005, a copy of which has been
furnished to the Agent, fairly presents the financial condition of the Servicer
and its subsidiaries in all material respects, as at such date, and since
December 31, 2005, no event has occurred that has had, or could be reasonably
expected to have, a Material Adverse Effect.

 

(f)                                    There is no pending action or proceeding
and, to the Servicer’s knowledge, no threatened action or proceeding, affecting
the Servicer before any Governmental Authority or arbitrator which could
reasonably be expected to have a Material Adverse Effect.

 

(g)                                 The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable.

 

(h)                                 Each Monthly Report, information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Servicer to the Agent in connection
with the Agreement is or will be accurate in all material respects as of its
date or (except as otherwise disclosed to the Agent at such time) as of the date
so furnished, and no such item contains or will contain any untrue statement of
a material fact.

 

III-4

--------------------------------------------------------------------------------


 

(i)                                     The Servicer is not in violation of any
law, rule or regulation or of any order of any court, arbitrator or Governmental
Authority that could reasonably be expected to have a Material Adverse Effect.

 

(j)                                     Each Receivable included in the
calculation of the Net Eligible Pool Balance is an Eligible Receivable as of the
date of such calculation.

 

(k)                                  No event has occurred and is continuing, or
would result from a Payment in or from the application of proceeds therefrom,
which constitutes a Termination Event or an Unmatured Termination Event.

 

(l)                                     The Seller is the legal and beneficial
owner of the Receivables purporting to be in the Receivables Pool and all
Related Security with respect thereto, free and clear of any Adverse Claim; upon
each purchase or reinvestment under the Agreement, the Purchaser shall acquire a
valid and enforceable perfected undivided percentage ownership interest, to the
extent of the Participation, in each Pool Receivable then existing or thereafter
arising, and in the Related Security and Collections and other proceeds with
respect thereto, free and clear of any Adverse Claim; the Agreement creates a
security interest in favor of the Purchaser in the items described in
Section 1.2(d) of the Agreement, and the Purchaser has a first priority
perfected security interest in such items, free and clear of any Adverse Claims.
No effective financing statement or other instrument similar in effect covering
any Contract or any Pool Receivable or the Related Security or Collections with
respect thereto or any Lock-Box Account is on file in any recording office,
except those filed in favor of the Seller and the Purchaser pursuant to this
Agreement and the other Transaction Documents (and those relating to security
interests that will be terminated or released on or prior to the Closing Date).

 

(m)                               The names and addresses of all the Lock-Box
Banks, together with the account numbers of the Lock-Box Accounts at such
Lock-Box Banks and the numbers of any lock-boxes or post office boxes relating
to such Lock-Box Accounts, are specified in Schedule II to the Agreement (except
as otherwise consented by the Agent in accordance with clause (i) of Exhibit IV
to the Agreement) and all such Lock-Box Accounts and all such lock-boxes and
post office boxes are subject to Lock-Box Agreements. All Obligors have been
directed to make all payments with respect to each Contract to such a Lock-Box
Account or to such a lock-box or post office box.

 

(n)                                 The Servicer has filed or caused to be filed
all U.S. federal income tax returns and all other returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
all taxes payable by it which have become due or any assessments made against it
or any of its Property and all other taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority other than: (i) those the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Servicer; and (ii) in the case of
taxes (“designated taxes”) other than income or similar taxes, if the failure to
pay such designated taxes could not reasonably be expected to result in a
Material Adverse Effect.

 

(o)                                 The facts and assumptions relating to the
Servicer set forth in the opinions rendered by Quarles & Brady LLP pursuant to
Exhibit II to the Agreement and relating to true

 

III-5

--------------------------------------------------------------------------------


 

sale and non-consolidation matters, and in the officer’s certificates referred
to in such opinions, are true and correct.

 

III-6

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

COVENANTS

 

Covenants of the Seller and the Servicer. Until the Final Payout Date:

 

(a)                                  Compliance with Laws, Etc. Each of the
Seller and the Servicer shall comply in all material respects with all
applicable laws, rules, regulations and orders, and preserve and maintain its
company or corporate existence, rights, franchises, qualifications, and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications, and privileges would not adversely affect
the collectibility of the Receivables or the enforceability of any related
Contract or materially adversely affect the ability of the Seller or the
Servicer to perform its obligations under any related Contract or under the
Agreement or any other Transaction Document.

 

(b)                                 Offices, Records and Books of Account, Etc.
The Seller (i) shall keep its principal place of business and chief executive
office (as such terms are used in the UCC) and the office where it keeps its
records concerning the Receivables at the address of the Seller set forth under
its name on Schedule I to the Agreement or, upon at least thirty (30) days’
prior written notice of a proposed change to the Agent, at any other locations
in jurisdictions where all actions reasonably requested by the Agent to protect
and perfect the interest of the Purchaser in the Receivables and related items
(including without limitation the items described in Section 1.2(d)) of the
Agreement have been taken and completed and (ii) shall provide the Agent with at
least sixty (60) days’ written notice prior to making any change in (A) the
Seller’s name or making any other change in the Seller’s identity or company
structure (including a merger) or (B) the Seller’s jurisdiction of formation;
each notice to the Agent pursuant to this sentence shall set forth the
applicable change and the effective date thereof. The Seller or the Servicer on
its behalf also will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables and related Contracts in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Receivables in the ordinary course of business
(including, without limitation, records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
Receivable). Without limiting the foregoing, the Servicer shall maintain
adequate computer and other systems in order to service the Receivables.

 

(c)                                  Performance and Compliance with Contracts
and Credit and Collection Policy. Each of the Seller and the Servicer shall, at
its expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and timely and fully comply in all material respects
with the Credit and Collection Policy with regard to each Receivable and the
related Contract.

 

(d)                                 Ownership Interest, Etc. The Seller shall,
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable undivided ownership interest, to

 

IV-1

--------------------------------------------------------------------------------


 

the extent of the Participation, in the Pool Receivables and the Related
Security and Collections and other proceeds with respect thereto, and a first
priority perfected security interest in the items described in Section 1.2(d) of
the Agreement, in each case free and clear of any Adverse Claim, in favor of the
Purchaser, including, without limitation, taking such action to perfect, protect
or more fully evidence the interest of the Purchaser under the Agreement as the
Purchaser, through the Agent, may request.

 

(e)                                  Sales, Liens, Etc. Except for retransfers
of Pool Receivables to the Originators in accordance with the Purchase and Sale
Agreement, neither the Seller nor the Servicer shall sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any or all of its right, title or
interest in, to or under, any item described in Section 1.2(d) of the Agreement
(including without limitation the Seller’s undivided interest in any Pool
Receivable, Related Security, or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this paragraph
(e).

 

(f)                                    Extension or Amendment of Receivables.
Except as provided in the Agreement and the Credit and Collection Policy,
neither the Seller nor the Servicer shall extend the maturity or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material respect, or amend, modify or waive in any material respect any term or
condition of any related Contract.

 

(g)                                 Change in Business or Credit and Collection
Policy. Neither the Seller nor the Servicer shall make any material change in
the character of its business, or make any change in the Credit and Collection
Policy that would adversely affect the collectibility of the Receivables Pool or
the enforceability of any related Contract or materially adversely affect the
ability of the Seller or Servicer to perform its obligations under any related
Contract or under the Agreement. Neither the Seller nor the Servicer shall make
any material change in the Credit and Collection Policy without the prior
written consent of the Agent.

 

(h)                                 Audits. Each of the Seller and the Servicer
shall, at the Seller’s or Servicer’s expense, as applicable, at any time and
from time to time (but, so long as no Termination Event or Unmatured Termination
Event has occurred and is continuing, not more than once during any calendar
year relating to the Crane Business of the Originators and not more than once
during any calendar year relating to the Foodservice Business of the
Originators), during regular business hours, upon reasonable advance notice as
requested by the Agent, permit the Agent, or its agents or representatives,
(i) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Seller or the Servicer relating to
Receivables and the Related Security, including, without limitation, the related
Contracts and (ii) to visit the offices and properties of the Seller and the
Servicer for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Receivables and the Related
Security or the Seller’s or Servicer’s performance hereunder or under the
Contracts with any of the officers, employees, agents or contractors of the
Seller or the Servicer having knowledge of such matters.

 

IV-2

--------------------------------------------------------------------------------


 

(i)                                     Change in Lock-Box Banks, Lock-Box
Accounts and Payment Instructions to Obligors. Neither the Seller nor the
Servicer shall add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller or the Servicer or payments to be made to any Lock-Box Account (or
related lock-box or post office box), unless the Agent shall have consented
thereto in writing and the Agent shall have received copies of all agreements
and documents (including without limitation Lock-Box Agreements) that it
may request in connection therewith.

 

(j)                                     Lock-Box Accounts; Lock-Boxes; Post
Office Boxes. The Seller or the Servicer shall: (i) instruct all Obligors of
Pool Receivables to make payments of Receivables only to one or more Lock-Box
Accounts subject to Lock-Box Agreements or to lock-boxes or post office boxes
subject to Lock-Box Agreements to which only Lock-Box Banks have access (and
shall instruct the Lock-Box Banks to cause all items and amounts relating to
such Receivables received in such lock-boxes or post office boxes to be removed
and deposited into such Lock-Box Account on a daily basis); and (ii)  deposit,
or cause to be deposited, any Collections of Pool Receivables received by the
Seller or the Servicer into Lock-Box Accounts subject to Lock-Box Agreements not
later than one Business Day (or, in the case of amounts received by the Seller
or Servicer after 3:00 p.m. on any Business Day, the second Business Day
following such receipt) after receipt thereof. Neither the Seller nor the
Servicer will deposit or otherwise credit, or cause or permit to be so deposited
or credited, to any Lock-Box Account cash or cash proceeds other than
Collections of Pool Receivables, unless each holder of a Lien or ownership
interest in such cash or cash proceeds is a party to the Intercreditor
Agreement.

 

(k)                                  Marking of Records. At its expense, the
Seller (or the Servicer on its behalf) shall mark its master data processing
records relating to Pool Receivables and related Contracts, with a legend or
other notation evidencing that the undivided percentage ownership interests with
regard to the Participation related to such Receivables and related Contracts
have been sold in accordance with the Agreement.

 

(l)                                     Reporting Requirements. The Seller or
the Servicer shall provide to the Agent (in multiple copies, if requested by the
Agent) the following:

 

(i)                                     as soon as available and in any event
within sixty (60) days after the end of the first three quarters of each fiscal
year of the Seller and Manitowoc (separately for each), consolidated balance
sheets of the Seller and Manitowoc, respectively, and (in the case of Manitowoc)
its subsidiaries as of the end of such quarter and statements of operations,
cash flows and shareholders’ equity of the Seller and Manitowoc, respectively,
and (in the case of Manitowoc) its subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of the Seller and Manitowoc as
applicable, which certificate shall state that said consolidated financial
statements fairly present the consolidated financial condition, results or
operations and cash flows of such Person in accordance with GAAP, as of the end
of, and for, such period (subject to normal year-end audit adjustments), as
applicable;

 

IV-3

--------------------------------------------------------------------------------


 

(ii)                                  as soon as available and in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Seller and Manitowoc (separately for each), consolidated statements of
operations, cash flows and stockholder’ equity of Seller and Manitowoc,
respectively, and (in the case of Manitowoc) its subsidiaries for such year and
the related consolidated balance sheets of Seller and Manitowoc, respectively,
and (in the case of Manitowoc) its subsidiaries as at the end of such year,
accompanied by an opinion of independent certified public accountants of
recognized national standing, which opinion shall state that said consolidated
financial statements fairly present the consolidated financial conditions,
results or operations and cash flows of Seller and Manitowoc as applicable and
(in the case of Manitowoc) its subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP;

 

(iii)                               on each Monday of each calendar week (or if
such day is not a Business Day, the next succeeding Business Day), a report,
substantially in the form of the Monthly Report described in the next paragraph,
summarizing the Receivables activity pertinent to the transactions contemplated
by the Transaction Documents since the last such report;

 

(iv)                              as soon as available and in any event not
later than the Monthly Reporting Date, a Monthly Report as of the calendar month
ended immediately prior to such Monthly Reporting Date;

 

(v)                                 as soon as possible and in any event within
two Business Days after an officer of the Seller or the Servicer obtains
knowledge of the occurrence of a Termination Event or Unmatured Termination
Event, a statement of a Responsible Officer of the Seller or the Servicer
setting forth details of such Termination Event or event and the action that the
Seller or the Servicer has taken and proposes to take with respect thereto;

 

(vi)                              promptly after the filing or receiving
thereof, copies of all reports and notices that the Seller or any Affiliate
files under ERISA with the Internal Revenue Service or the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor or that the Seller or any
Affiliate receives from any of the foregoing or from any multiemployer plan
(within the meaning of Section 4001(a)(3) of ERISA) to which the Seller or any
Affiliate is or was, within the preceding five years, a contributing employer;

 

(vii)                           at least sixty (60) days prior to any change in
the Seller’s name, jurisdiction of formation or any other change requiring the
amendment of a UCC financing statement in order to maintain the perfection of a
security interest, a notice setting forth such changes and the effective date
thereof;

 

(viii)                        such other information respecting the Receivables
or the condition or operations, financial or otherwise, of the Seller, the
Servicer or any of their respective Affiliates as the Agent may from time to
time reasonably request;

 

(ix)                                promptly after a Responsible Officer of the
Seller or the Servicer obtains notice or knowledge thereof, notice of any
litigation, investigation or proceeding which

 

IV-4

--------------------------------------------------------------------------------


 

would be reasonably expected to have a material adverse effect on the business,
operations, assets, financial condition or other condition of the Seller, any
Originator or the Servicer; and

 

(x)                                   promptly after a Responsible Officer of
the Seller or the Servicer obtains notice or knowledge thereof, notice of a
material adverse change in the business, operations, assets, financial condition
or other condition of the Seller, any Originator or the Servicer.

 

(m)                               Separate Existence. Each of the Seller and the
Servicer hereby acknowledges that Purchaser and the Agent are entering into the
transactions contemplated by the Agreement and the Transaction Documents in
reliance upon the Seller’s identity as a legal entity separate from Servicer,
Manitowoc and the Originators. Therefore, from and after the date hereof, the
Seller and the Servicer shall take all reasonable steps to continue the Seller’s
identity as a separate legal entity and to make it apparent to third Persons
that the Seller is an entity with assets and liabilities distinct from those of
the Servicer, Manitowoc, the Originators and any other Person, and is not a
division of the Servicer, Manitowoc or the Originators or any other Person.
Without limiting the generality of the foregoing and in addition to and
consistent with the covenant set forth in paragraph (a) of this Exhibit IV, the
Seller and the Servicer shall take such actions as shall be required in order
that:

 

(i)                                     The Seller will be a limited purpose
limited liability company whose sole activities are restricted in its articles
of organization to purchasing Receivables from the Originators, entering into
agreements for the servicing of such Receivables, selling undivided interests in
such Receivables and conducting such other activities as it deems necessary or
appropriate to carry out its primary purpose;

 

(ii)                                  Not less than one member of the Seller’s
Board of Directors (the “Independent Director”) shall be individuals (A) who are
not (except as members of the Seller’s Board of Directors) direct, indirect or
beneficial stockholders, officers, directors, employees, affiliates, associates,
customers or suppliers of the Seller, the Servicer or any Originator or any of
their respective Affiliates and (B) who are acceptable to the Agent. The
Seller’s Board of Directors shall not approve, or take any other action to cause
the commencement of a voluntary case or other proceeding with respect to the
Seller under any applicable bankruptcy, insolvency, reorganization, debt
arrangement, dissolution or other similar law, or the appointment of or taking
possession by, a receiver, liquidator, assignee, trustee, custodian, or other
similar official for the Seller unless in each case the Independent Director
shall approve the taking of such action in writing prior to the taking of such
action. The Independent Director’s fiduciary duty shall be to the Seller (and
its creditors) and not to the Seller’s members in respect of any decision of the
type described in the preceding sentence. In the event an Independent Director
resigns or otherwise ceases to be a director of the Seller, there shall be
selected a replacement Independent Director (A) who shall not be an individual
within the proscriptions of the first sentence of this clause (ii) or any
individual who has any other type of professional relationship with the Seller,
the Servicer or any Originator or any of their respective Affiliates or any

 

IV-5

--------------------------------------------------------------------------------


 

management personnel of any such Person or Affiliate and who shall be (x) a
tenured professor at a business or law school, (y) a retired judge or (z) an
established independent member of the business community, having a sound
reputation and experience relative to the duties to be performed by such
individual as an Independent Director and (B) who shall be acceptable to the
Agent;

 

(iii)                               No Independent Director shall at any time
serve as a trustee in bankruptcy for any Originator or any Affiliate thereof;

 

(iv)                              Any employee, consultant or agent of the
Seller will be compensated from the Seller’s own bank accounts for services
provided to the Seller except as provided herein in respect of the Servicing
Fee. The Seller will engage no agents other than a servicer for the Receivables,
which servicer will be fully compensated for its services to the Seller by
payment of the Servicing Fee;

 

(v)                                 The Seller will not incur any material
indirect or overhead expenses for items shared between the Seller and the
Originators or any Affiliate thereof which are not reflected in the Servicing
Fee or otherwise appropriately allocated between such Persons based on usage in
accordance with the next sentence. To the extent, if any, that the Seller and
the Originators or any Affiliate thereof share items of expenses not reflected
in the Servicing Fee, such as legal, auditing and other professional services,
such expenses will be allocated to the extent practical on the basis of actual
use or the value of services rendered, and otherwise on a basis reasonably
related to the actual use or the value of services rendered, it being understood
that Manitowoc shall pay all expenses relating to the preparation, negotiation,
execution and delivery of the Transaction Documents, including, without
limitation, legal and other fees;

 

(vi)                              The Seller’s operating expenses will not be
paid by any Originator or any Affiliate thereof unless the Seller shall have
agreed in writing with such Person promptly to reimburse such Person for any
such payments;

 

(vii)                           The Seller will have its own separate mailing
address and stationery;

 

(viii)                        The Seller’s books and records will be maintained
separately from those of Servicer, Manitowoc and the Originators or any
respective Affiliate thereof;

 

(ix)                                Any financial statements of the Servicer,
Manitowoc, any Originator or any respective Affiliate thereof which are
consolidated to include the Seller will contain detailed notes clearly stating
that the Seller is a separate corporate entity and has sold ownership interests
in the Seller’s accounts receivable;

 

(x)                                   The Seller’s assets will be maintained in
a manner that identifies and segregates them from those of the Servicer,
Manitowoc, the Originators and any of their respective Affiliates;

 

IV-6

--------------------------------------------------------------------------------


 

(xi)                                The Seller will strictly observe limited
liability company formalities in its dealings with the Servicer, Manitowoc, the
Originators and any respective Affiliate thereof, and funds or other assets of
the Seller will not be commingled with those of the Servicer, Manitowoc, the
Originators or any respective Affiliate thereof. The Seller shall not maintain
joint bank accounts or other depository accounts to which Servicer, Manitowoc,
the Originators or any respective Affiliate thereof (other than Manitowoc in its
capacity as Servicer) has independent access. None of the Seller’s funds will at
any time be pooled with any funds of the Servicer, Manitowoc, the Originators or
any respective Affiliate thereof;

 

(xii)                             The Seller shall pay to the Originators the
marginal increase (or, in the absence of such increase, the market amount of its
portion) of the premium payable with respect to any insurance policy that covers
the Seller and any Affiliate thereof, but the Seller shall not, directly or
indirectly, be named or enter into an agreement to be named, as a direct or
contingent beneficiary or loss payee, under any such insurance policy, with
respect to any amounts payable due to occurrences or events related to the
Servicer, Manitowoc, the Originators or any respective Affiliate thereof; and

 

(xiii)                          The Seller will maintain arm’s length
relationships with Servicer, Manitowoc, the Originators and any respective
Affiliate thereof and, except as contemplated by the Transaction Documents, will
have no other dealings, contractual, financial or otherwise, among themselves.
Any Originator or any Affiliate thereof that renders or otherwise furnishes
services to the Seller will be compensated by the Seller at market rates for
such services. Neither the Seller nor any Originator or any Affiliate thereof
will be or will hold itself out to be responsible for the debts of the other or
the decisions or actions respecting the daily business and affairs of the other.

 

The Seller shall cause the facts and assumptions relating to the Seller, and the
Servicer shall cause the facts and assumptions relating to the Servicer, in each
case set forth in the opinions rendered by Quarles & Brady LLP pursuant to
Exhibit II to the Agreement and relating to true sale and non-consolidation
matters, and in the officer’s certificates referred to in such opinions, to
remain true and correct in all material respects at all times.

 

(n)                                 Mergers, Acquisitions, Sales, etc.

 

(i)                                     The Seller shall not:

 

(A)                              be a party to any merger or consolidation, or
directly or indirectly purchase or otherwise acquire, whether in one or a
series of transactions, all or substantially all of the assets or any stock of
any class of, or any partnership or joint venture interest or equity interest
in, any other Person, or sell, transfer, assign, convey or lease any of its
property and assets (including, without limitation, any Pool Receivable or any
interest therein) other than pursuant to this Agreement;

 

IV-7

--------------------------------------------------------------------------------


 

(B)                                acquire Receivables from any Person other
than an Originator (and all such Receivables shall be acquired pursuant to the
Purchase and Sale Agreement);

 

(C)                                make, incur or suffer to exist an investment
in, equity contribution to, loan, credit or advance to, or payment obligation in
respect of the deferred purchase price of property from, any other Person,
except for obligations incurred pursuant to the Transaction Documents; or

 

(D)                               create any direct or indirect Subsidiary or
otherwise acquire direct or indirect ownership of any equity interests in any
other Person; or

 

(E)                                 issue any membership or equity interest any
Person, or take any other action, that would cause a Change in Control.

 

(ii)                                  The Servicer shall not be a party to any
merger or consolidation or sell, transfer, assign, convey or lease all or
substantially all of its property or assets.

 

(o)                                 Restricted Payments.

 

(i)                                     General Restriction. Except in
accordance with subparagraph (ii) below, the Seller shall not (A) purchase or
redeem any of its membership or other equity interests, (B) declare or pay any
dividend or set aside any funds for any such purpose, (C) prepay, purchase or
redeem any subordinated indebtedness of the Seller, (D) lend or advance any
funds or (E) repay any loans or advances to, for or from any Originator. Actions
of the type described in this clause (i) are herein collectively called
“Restricted Payments”.

 

(ii)                                  Types of Permitted Payments. Subject to
the limitations set forth in clause (iii) below, the Seller may make Restricted
Payments so long as such Restricted Payments are made only to the Originators
and only in one or more of the following ways:

 

(A)                              Seller may make cash payments (including
prepayments) on the Company Notes in accordance with their terms; and

 

(B)                                if no amounts are then outstanding under the
Company Notes, the Seller may declare and pay Dividends.

 

(iii)                               Specific Restrictions. The Seller may make
Restricted Payments only out of Collections paid or released to the Seller
pursuant to Section 1.4 of the Agreement. Furthermore, the Seller shall not pay,
make or declare any Restricted Payment (including any Dividend) if, after giving
effect thereto, any Termination Event or Unmatured Termination Event shall have
occurred and be continuing.

 

(p)                                 Use of Seller’s Share of Collections. The
Seller shall apply its share of Collections to make payments in the following
order of priority:  first, the payment of its expenses (including, without
limitation, the obligations payable to Purchaser, the Affected Persons and the
Agent under the Transaction Documents), second, the payment of accrued and

 

IV-8

--------------------------------------------------------------------------------


 

unpaid interest on the Company Notes, third, the payment of the outstanding
principal amount of the Company Notes, and fourth, other legal and valid company
purposes.

 

(q)                                 Amendments to Certain Documents.

 

(i)                                     Neither the Seller nor the Servicer
shall amend, supplement, amend and restate, or otherwise modify (or add any
Person as a party to) the Purchase and Sale Agreement, the Company Notes, any
other document executed under the Purchase and Sale Agreement, the Collection
Account Agreement, the Lock-Box Agreements or the Seller’s articles of
organization or limited liability company agreement or any other Transaction
Document to which it is a party, except (A) in accordance with the terms of such
document, instrument or agreement and (B) with the advance written consent of
the Agent.

 

(ii)                                  Neither the Seller nor the Servicer shall
enter into or otherwise become bound by any agreement, instrument, document or
other arrangement that restricts its right to amend, supplement, amend and
restate or otherwise modify, or to extend or renew, or to waive any right under,
this Agreement or any other Transaction Document.

 

(r)                                    Incurrence of Indebtedness. The Seller
shall not (i) create, incur or permit to exist, any Debt (or any Buy-Back
Obligations, as defined in the Credit Agreement) or (ii) cause or permit to be
issued for its account any letters of credit or bankers’ acceptances, except for
indebtedness incurred pursuant to the Company Notes or incurred pursuant to or
in connection with the Agreement or otherwise permitted by the Agreement.

 

(s)                                  Financial Covenants.

 

(i)                                     Maximum Consolidated Total Leverage
Ratio. The Servicer shall cause the Consolidated Total Leverage Ratio to be
(a) less than 4.00 to 1.00 at all times during the period from the Closing Date
to and including June 30, 2008 and (b) less than 3.75 to 1.00 at all times
thereafter.

 

(ii)                                  Maximum Consolidated Senior Leverage
Ratio. The Servicer shall cause the Consolidated Senior Leverage Ratio to at all
times be less than 3.0 to 1.0.

 

(iii)                               Minimum Consolidated Interest Coverage
Ratio. The Servicer shall not permit the Consolidated Interest Coverage Ratio
for any fiscal quarter of the Servicer during any period set forth below to be
less than or equal to the ratio set forth opposite such period below:

 

Period

 

Ratio

 

10/1/06 – 9/30/07

 

2.25:1.00

 

10/1/07 – 9/30/08

 

2.50:1.00

 

10/1/08 – 9/30/09

 

2.75:1.00

 

10/1/09 and thereafter

 

3.00:1.00

 

 

IV-9

--------------------------------------------------------------------------------


 

(t)                                    Additional Financing Statements;
Performance by the Agent. The Seller hereby authorizes the Agent or the Agent’s
designee (which may be counsel for the Seller or counsel for the Agent) to file
one or more UCC financing or continuation statements on or after the date of the
Agreement, and amendments thereto and assignments thereof, relative to all or
any of the Pool Receivables and the Related Security (and the other property
covered by Section 1.2(d) of the Agreement) whether now existing or hereafter
arising. Without limiting the foregoing, the Seller hereby authorizes the Agent
to file any financing statement that (i) indicates the collateral (x) as all
assets of the Seller or words of similar effect, regardless of whether any
particular asset in the collateral falls within the scope of Article 9 of the
UCC of the jurisdiction in which such financing statement is filed, or (y) as
being of an equal or lesser scope or with greater detail, and (ii) contains any
other information permitted or required by Article 9 of the UCC of the
jurisdiction in which such financing statement is filed regarding the
sufficiency or filing office acceptance of any financing statement, including
whether the Seller is an organization, the type of organization and any
organizational identification number issued to the Seller. If the Seller fails
to perform any of its agreements or obligations under the Agreement or any other
Transaction Documents, the Agent or its designee may (but shall not be required
to) itself perform, or cause performance of, such agreement or obligation, and
the expenses of the Agent or its designee incurred in connection therewith shall
be payable by the Seller as provided in Section 5.4 of the Agreement.

 

(u)                                 Commercial Tort Claims. The Seller or the
Servicer shall promptly, and in any event within two (2) Business Days after the
same is acquired by the Seller, notify the Agent of any commercial tort claim
(as defined in the UCC) acquired by the Seller and, unless otherwise consented
by the Agent, the Seller shall enter into a supplement to the Agreement granting
to the Purchaser a security interest in such commercial tort claim.

 

IV-10

--------------------------------------------------------------------------------


 

EXHIBIT V

 

TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)                                  The Servicer, any Originator or the Seller
shall fail to make when due any payment or deposit to be made by it under the
Agreement or any other Transaction Document and such failure shall continue
unremedied for two Business Days; or

 

(b)                                 Manitowoc (or any Affiliate thereof) shall
fail to transfer to any successor Servicer when required any rights, pursuant to
the Agreement, which Manitowoc (or such Affiliate) then has as Servicer; or

 

(c)                                  Any representation or warranty or
certification made or deemed made by the Seller, any Originator or the Servicer
(or any of their respective officers) under or in connection with the Agreement
or any other Transaction Document or any information or report delivered by the
Seller or the Servicer pursuant to the Agreement shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered; or

 

(d)                                 The Seller, any Originator or the Servicer
shall fail to perform or observe any other term, covenant or agreement contained
in the Agreement or any other Transaction Document on its part to be performed
or observed, or the Seller shall fail to enforce any rights under any
Transaction Document against any Originator or shall give up any such rights,
and any such failure (or such giving up) shall remain unremedied for ten
(10) Business Days after the Seller, any Originator or the Servicer, as
applicable, has notice or knowledge thereof (or, with respect to a failure to
deliver a Monthly Report pursuant to the Agreement, such failure shall remain
unremedied for two (2) Business Days); or

 

(e)                                  The Seller, any Originator or the Servicer
shall fail to pay any principal of or premium or interest on any of its Debt (or
Buy-Back Obligations, as defined in the Credit Agreement) which is outstanding
in a principal amount of at least ten million dollars ($10,000,000) in the
aggregate when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement,
mortgage, indenture or instrument relating to such Debt; or any other event
shall occur or condition shall exist under any agreement, mortgage, indenture or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or

 

(f)                                    The Agreement or any purchase or any
reinvestment pursuant to the Agreement shall for any reason (other than pursuant
to the terms hereof) (i) cease to create, or the

 

V-1

--------------------------------------------------------------------------------


 

Participation shall for any reason cease to be, a valid and enforceable
perfected undivided percentage ownership interest to the extent of the
Participation in each Pool Receivable and the Related Security and Collections
and other proceeds with respect thereto, free and clear of any Adverse Claim or
(ii) cease to create with respect to the items described in Section 1.2(d), or
the interest of the Purchaser with respect to such items shall cease to be, a
valid and enforceable first priority perfected security interest, free and clear
of any Adverse Claim; or

 

(g)                                 The Seller, Manitowoc or any Originator or
any Subsidiary of Manitowoc or any Originator shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally as such debts become due, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Seller, Manitowoc or any Originator seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
receivership, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), either (a) such proceeding
shall remain undismissed or unstayed for a period of sixty (60) days, or (b) in
any such proceeding, there is entered an order for relief against, or the there
is appointed a receiver, trustee, custodian or other similar official for, it or
for any substantial part of its property); or the Seller, Manitowoc or any
Originator shall take any corporate action to authorize any of the actions set
forth above in this paragraph (g); or

 

(h)                                 As of the last day of any calendar month,
the arithmetic average for the most recent three calendar months of (A) the
Default Ratios shall exceed five and one-half percent (5.5%), or (B) the
Dilution Ratios shall exceed eight percent (8.0%); or

 

(i)                                     The Participation shall exceed one
hundred percent (100%) and such condition shall continue unremedied for more
than two consecutive Business Days; or

 

(j)                                     A Change in Control shall occur with
respect to Manitowoc or the Seller; or

 

(k)                                  The Internal Revenue Service shall file
notice of a lien pursuant to Section 6323 of the Internal Revenue Code with
regard to any assets of the Seller or any Originator and such lien or any other
lien filed thereunder shall not have been released within ten (10) Business
Days, or the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the Seller
or any Originator and such lien shall not have been released within five
(5) Business Days; or

 

(l)                                     A Servicer Default shall occur; or

 

(m)                               A Purchase and Sale Termination Event shall
occur; or

 

(n)                                 One or more judgments for the payment of
money in an aggregate amount in excess of ten million dollars ($10,000,000)
shall be rendered against Manitowoc, any Subsidiary of Manitowoc or any
combination thereof (or in excess of ten thousand dollars ($10,000) shall be

 

V-2

--------------------------------------------------------------------------------


 

rendered against the Seller) and the same shall remain undischarged for a period
of thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of Manitowoc or any Subsidiary of Manitowoc or the Seller
to enforce any such judgment; or

 

(o)                                 The long-term senior unsecured and
uncredit-enhanced long-term debt of Manitowoc shall fail, at any time, to be
rated at least “B” by S&P and at least “B2” by Moody’s; or

 

(p)                                 The “Receivables Indebtedness” (as such term
is defined in the Credit Agreement, as the Credit Agreement may be amended,
amended and restated, supplemented, or otherwise modified from time to time)
exceeds the amount thereof permitted under the Credit Agreement (as the Credit
Agreement may be amended, amended and restated, supplemented, or otherwise
modified from time to time); or

 

(q)                                 The aggregate uncollected amount of accounts
receivable sold pursuant to “Permitted Securitizations” and “Factoring
Agreements” (as such terms in quotation marks are defined in the Credit
Agreement, as the Credit Agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time) exceeds the amount thereof
permitted under the Credit Agreement (as the Credit Agreement may be amended,
amended and restated, supplemented or otherwise modified from time to time); or

 

(r)                                    The net worth of the Seller is less than
five million dollars ($5,000,000); or

 

(s)                                  a Material Adverse Effect shall occur; or

 

(t)                                    any Originator for any reason ceases to
transfer, or is legally unable to transfer, Receivables to the Seller under the
Purchase and Sale Agreement, or the Seller ceases to acquire Receivables from
the Originators.

 

V-3

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

SUPPLEMENTAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

In addition to the representations, warranties and covenants contained in
Exhibits III and IV of the Agreement, to induce the Purchaser and the Agent to
enter into the Agreement and, in the case of Purchaser, to purchase the
Participation, the Seller hereby represents, warrants, and covenants as follows:

 

A.                                   The Receivables.

 

1.                                       The Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the Pool
Receivables in favor of the Purchaser, which security interest is prior to all
other Adverse Claims, and is enforceable as such as against creditors of and
purchasers from the Seller.

 

2.                                       The Pool Receivables constitute
“accounts” within the meaning of the applicable UCC.

 

3.                                       The Seller owns and has good and
marketable title to the Pool Receivables free and clear of any Adverse Claim.

 

4.                                       The Seller has caused (and will cause
each Originator to cause), within ten days after the first transfer of
Receivables by such Originator to the Seller, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale and contribution
of the Receivables from each Originator to the Seller pursuant to the Purchase
and Sale Agreement, and the security interest therein granted by the Seller to
the Purchaser under the Agreement.

 

B.                                     The Lock-Box Accounts and the Collection
Account.

 

1.                                       Each of the Lock-Box Accounts and the
Collection Account constitute “deposit accounts” within the meaning of the
applicable UCC.

 

2.                                       The Seller owns and has good and
marketable title to the Lock-Box Accounts and the Collection Account free and
clear of any Adverse Claim.

 

3.                                       The Seller has delivered to the
Purchaser a fully executed Lock-Box Agreement relating to each Lock-Box Account
and the Collection Account Agreement relating to the Collection Account, in each
case, pursuant to which the applicable Lock-Box Bank and/or Collection Account
Bank, as the case may be, has agreed, following notice from the Agent, to comply
with all instructions originated by the Agent (on behalf of the Purchaser)
directing the disposition of funds in such Lock-Box Account or the Collection
Account, as the case may be, without further consent by the Seller or the
Servicer.

 

4.                                       The Seller has established procedures
such that any Permitted Investments purchased with funds (other than funds
remitted to the Seller in accordance with Section 1.4 of this

 

VI-1

--------------------------------------------------------------------------------


 

Agreement) withdrawn from the Lock-Box Accounts and/or the Collection Account
will be either (i) credited to a “securities account” (within the meaning of the
applicable UCC) over which the Purchaser will have a first priority perfected
security interest, (ii) purchased in the name of the Purchaser, or (iii) held in
another manner sufficient to establish the Purchaser’s first priority perfected
security interest over such Permitted Investments.

 

C.                                     Priority.

 

1.                                       Other than the transfer of the
Receivables to the Seller and the Purchaser under the Purchase and Sale
Agreement and the Agreement, respectively, and/or the security interest granted
to the Seller and the Purchaser pursuant to the Purchase and Sale Agreement and
this Agreement, respectively, neither the Seller nor any Originator has pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Pool Receivables, any Lock-Box Account, any related lock-box or post office box,
the Collection Account or any subaccount thereof, except for any such pledge,
grant or other conveyance which has been released or terminated. Neither the
Seller nor any Originator has authorized the filing of, or is aware of any
financing statements against either the Seller or such Originator that include a
description of Receivables or any Lock-Box Account, the Collection Account or
any subaccount thereof, other than any financing statement (i) relating to the
sale thereof by the Originators to the Seller under the Purchase and Sale
Agreement, (ii) relating to the security interest granted to the Purchaser under
the Agreement, or (iii) that has been released or terminated.

 

2.                                       The Seller is not is aware of any
judgment, ERISA or tax lien filings against either the Seller or any Originator.

 

3.                                       Neither the Lock-Box Accounts nor the
Collection Account are in the name of any Person other than the Seller or the
Purchaser. Neither the Seller nor the Servicer has consented to any bank
maintaining such accounts to comply with instructions of any Person other than
the Purchaser or the Agent on its behalf.

 

4.                                       Notwithstanding any other provision of
the Agreement or any other Transaction Document, the representations contained
in this Exhibit VI shall survive, continue, and remain in full force and effect
in each case until the Final Payout Date.

 

5.                                       The parties to the Agreement: (i) shall
not, without obtaining a confirmation of S&P’s then-current rating of the Notes,
waive any of the representations set forth in this Exhibit VI; (ii) shall
provide S&P with prompt written notice of any breach of any representations set
forth in this Exhibit VI, and shall not, without obtaining a confirmation of the
then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) from S&P waive a
breach of any of the representations set forth in this Exhibit VI.

 

6.                                       In order to evidence the interests of
the Purchaser under the Agreement, the Servicer shall, from time to time take
such action, or execute and deliver such instruments (other

 

VI-2

--------------------------------------------------------------------------------


 

than filing financing statements) as may be necessary or advisable (including,
without limitation, such actions as are reasonably requested by the Purchaser or
the Agent) to maintain and perfect, as a first-priority interest, the
Purchaser’s security interest in the Pool Receivables, Related Security and
Collections with respect thereto. The Servicer shall, from time to time and
within the time limits established by law, prepare and present to the Agent for
the Agent’s authorization and approval all financing statements, amendments,
continuations or initial financing statements in lieu of a continuation
statement, or other filings necessary to continue, maintain and perfect the
Purchaser’s security interest as a first-priority interest. The Agent’s approval
of such filings shall authorize the Servicer to file such financing statements
under the UCC without the signature of the Seller, any Originator or the
Purchaser where allowed by applicable law. Notwithstanding anything else in the
Transaction Documents to the contrary, the Servicer shall not have any authority
to file a termination, partial termination, release, partial release, or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements, without the prior written consent of the Agent.

 

VI-3

--------------------------------------------------------------------------------


 

SCHEDULE I
NOTICES

 

If to Seller:

 

Manitowoc Funding, LLC
c/o The Manitowoc Company, Inc.

2400 South 44th Street
Manitowoc, Wisconsin  54220
Attention:              Dean Nolden

 

with a copy to the Servicer

 

If to Servicer:

 

The Manitowoc Company, Inc.
2400 South 44th Street
Manitowoc, Wisconsin  54220
Attention:              Dean Nolden
Telephone:            (920) 652-1755
Facsimile:               (920) 652-9775

 

If to Agent:

 

Norddeutsche Landesbank Girozentrale
1114 Avenue of the Americas
New York, New York  10036
Attention:              Asset Backed Finance
Telephone:            (212) 812-6946
Facsimile:               (212) 812-6860

 

If to Purchaser:

 

Hannover Funding Company LLC
c/o Global Securitization Services, LLC
445 Broad Hollow Road
Suite 239
Melville, New York 11747
Attention:              Tony Wong
Telephone:            (631) 930-7207
Facsimile:               (212) 302-8767

 

Schedule I

--------------------------------------------------------------------------------


 

SCHEDULE II
LOCK-BOX BANKS, LOCK-BOX ACCOUNTS, LOCK-BOXES AND POST OFFICE BOXES

 

 

 

 

 

Lock-Boxes or

 

Lock-Box Bank

 

Lock-Box Accounts

 

Post Office Boxes

 

 

 

 

 

 

 

The Northern Trust Company

 

30142765

 

93501

 

 

 

34496768

 

96365

 

 

 

 

 

 

 

Manufacturers and Traders Trust Company

 

368636

 

N/A

 

 

Schedule II

--------------------------------------------------------------------------------


 

SCHEDULE III
TRADE NAMES

 

None

 

Schedule III

--------------------------------------------------------------------------------


 

SCHEDULE IV
CREDIT AND COLLECTION POLICY

 

[Attached]

 

Schedule IV

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF NOTICE OF PURCHASE

 

[Date]

 

Norddeutsche Landesbank Girozentrale

1114 Avenue of the Americas

New York, New York  10036

Attention:  Asset Backed Finance

 

Re:                               Manitowoc Funding, LLC – Notice of Purchase

 

Ladies and Gentlemen:

 

Please refer to the Amended and Restated Receivables Purchase Agreement dated as
of December 21, 2006 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Agreement”) among Manitowoc Funding,
LLC, as Seller, The Manitowoc Company, Inc., as Servicer, Norddeutsche
Landesbank Girozentrale, as Agent and Hannover Funding Company LLC, as
Purchaser. Capitalized terms defined in the Agreement and used herein without
definition have the meanings set forth in the Agreement.

 

Pursuant to Section 1.2(a) of the Agreement:

 

1.                                       The Seller hereby gives notice to the
Agent of a proposed Payment with the requested amount and date of Payment below:

 

•                  Amount of
Payment                                                       $[   ]

•                  Date of Payment:                             [   ]

 

2.                                       The Seller hereby represents and
warrants that:

 

•                  the Net Outstanding Balances of the Receivables in the Net
Eligible Pool is $            .

•                  the Eligible Unapplied Cash and Credits is $            .

•                  the Net Eligible Pool Balance is $            .

 

A-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MANITOWOC FUNDING, LLC,

 

as Seller

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF MONTHLY REPORT

 

[Attached]

 

B-1

--------------------------------------------------------------------------------

 